Exhibit 10.2

 

 

STOCKHOLDERS AGREEMENT

by and among

STREAM GLOBAL SERVICES, INC.,

ARES CORPORATE OPPORTUNITIES FUND II, L.P.,

EGS DUTCHCO, B.V.,

NEWBRIDGE INTERNATIONAL INVESTMENT LTD.,

MR. R. SCOTT MURRAY

and

TRILLIUM CAPITAL LLC

Dated as of October 1, 2009

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page 1.    EFFECTIVENESS; DEFINITIONS    2    1.1    Effectiveness    2   
1.2    Definitions    2 2.    VOTING AGREEMENT AMONG VOTING INVESTORS    2   
2.1    Board of Directors    2    2.2    Irrevocable Proxy    7    2.3   
Nomination    8    2.4    Period    8 3.    TRANSFER RESTRICTIONS    8    3.1   
Transfers Prohibited    8    3.2    Transferees to Become Parties    9    3.3   
Restrictions on Transfers to Competitors    10    3.4    Other Restrictions on
Transfer    10    3.5    Impermissible Transfers    10 4.    RIGHT OF FIRST
OFFER, TAG ALONG RIGHTS, DRAG ALONG RIGHTS    10    4.1    Right of First Offer
   10    4.2    Tag Along    13    4.3    Sale Event Drag Along    15    4.4   
Miscellaneous Sale Provisions    16 5.    RIGHT OF PARTICIPATION    19    5.1   
Right of Participation    19    5.2    Warrant Participation Rights    21    5.3
   Excluded Transactions    22    5.4    Other Participation Terms    23 6.   
APPROVAL RIGHTS    24    6.1    Unanimous Stockholder Approval Rights    24   
6.2    Other Stockholder Approval Rights    25    6.3    Board Approval
Requirements    26 7.    ADDITIONAL AGREEMENTS    27    7.1    Inspection    27
   7.2    Financial Statements and Other Information    27    7.3    Directors’
and Officers’ Insurance; Indemnification Agreement    28    7.4    Other
Business Opportunities    29    7.5    Confidentiality    30    7.6   
Reimbursement and Obligation to Pay Fees    31

 

- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continue)

 

     Page 8.    REMEDIES    31 9.    LEGENDS    31    9.1    Restrictive Legend
   31    9.2    1933 Act Legend    31    9.3    Stop Transfer Instruction    32
   9.4    Termination of 1933 Act Legend    32    9.5    Book-Entry Shares    32
10.    AMENDMENT, TERMINATION, ETC    32    10.1    Oral Amendments    32   
10.2    Written Amendments    32    10.3    Termination    33    10.4    Effect
of Termination    33 11.    DEFINITIONS, ETC    33    11.1    Certain Matters of
Construction    33    11.2    Definitions    34 12.    MISCELLANEOUS    44   
12.1    Stock Incentive Plan    44    12.2    Authority; Effect    44    12.3   
Notices    45    12.4    Binding Effect; Etc    47    12.5    Counterparts    48
   12.6    Severability    48    12.7    No Recourse    48    12.8   
Reimbursement of Expenses    48 13.    GOVERNING LAW    49    13.1    Governing
Law    49    13.2    Consent to Jurisdiction    49    13.3    WAIVER OF JURY
TRIAL    49    13.4    Exercise of Rights and Remedies    50

 

- ii -



--------------------------------------------------------------------------------

STOCKHOLDERS AGREEMENT

This Stockholders Agreement (the “Agreement”) is made as of October 1, 2009 and
is by and among

(i) Stream Global Services, Inc., a Delaware corporation (the “Company”);

(ii) Ares Corporate Opportunities Fund II, L.P., a Delaware limited partnership
(“Ares”; together with its Permitted Transferees, if any, that become parties to
this Agreement as “Investors” in accordance with Section 3.2, the “Ares
Investors”);

(iii) EGS Dutchco B.V., a Netherlands corporation (“PEP”; together with its
Permitted Transferees, if any, that become parties to this Agreement as
“Investors” in accordance with Section 3.2, the “PEP Investors”);

(iv) NewBridge International Investment Ltd., a British Virgin Islands company
(“Ayala”; together with its Permitted Transferees, if any, that become parties
to this Agreement as “Investors” in accordance with Section 3.2, the “Ayala
Investors”);

(v) Mr. R. Scott Murray, a resident of Wellesley Massachusetts (“Mr. Murray”;
together with his Permitted Transferees, if any, that become parties to this
Agreement as “Investors” in accordance with Section 3.2, the “Murray
Investors”); and

(vi) Trillium Capital LLC, a Delaware limited liability company (“Trillium”;
together with its Permitted Transferees, if any, that become parties to this
Agreement as “Investors” in accordance with Section 3.2, the “Trillium
Investors”).

RECITALS

1. The Company is party to the Share Exchange Agreement, dated as of August 14,
2009 (the “Exchange Agreement”), by and among the Company, EGS Corp., Ayala and
PEP, pursuant to which the Company has agreed to acquire (the “Transaction”) all
of the issued and outstanding shares of EGS Corp. (the “EGS Corp. Shares”).

2. In connection with the closing of the Transaction (the “Closing”), (a) the
Company will issue shares of Common Stock and/or Non-Voting Common Stock to
Ayala and PEP in exchange for all of the EGS Corp. Shares and (b) the Company
will issue shares of Common Stock to Ares upon conversion of all of the issued
and outstanding shares of preferred stock of the Company and in exchange for
warrants to purchase 7,500,000 shares of Common Stock held by Ares.

3. The parties are party to a Stockholders Agreement dated as of August 14, 2009
and desire to amend and restate such agreement in order to set forth in this
Agreement their agreements on certain matters.



--------------------------------------------------------------------------------

AGREEMENT

Therefore, the parties hereto hereby agree that the Stockholders Agreement dated
as of August 14, 2009 by and among the Company, Ares, PEP, Ayala, Mr. Murray and
Trillium is hereby amended and restated in its entirety to read as follows:

1. EFFECTIVENESS; DEFINITIONS.

1.1 Effectiveness. This Agreement is being entered into before, but will not
become effective until, the consummation of the Transaction. If the Exchange
Agreement is terminated prior to the consummation of the Transaction, then this
Agreement will automatically terminate. Upon the effectiveness of this
Agreement, the Stockholder’s Agreement dated as of August 7, 2008 by and between
the Company and Ares shall terminate and be of no further force or effect.

1.2 Definitions. Certain terms are used in this Agreement as specified in
Section 11.2. For purposes of this Agreement, each share of Non-Voting Common
Stock shall be deemed to be the share of Common Stock issuable upon conversion
of such share of Non-Voting Common Stock, whether or not then convertible.

2. VOTING AGREEMENT AMONG VOTING INVESTORS.

2.1 Board of Directors.

2.1.1 Board Size. Each Voting Investor hereby agrees to take all necessary
actions to cause the size of the board of directors of the Company (the “Board”)
to be fixed at the number of directors elected in accordance with Section 2.1.2,
which number shall initially be eleven (11).

2.1.2 Designation of Directors. Each Voting Investor hereby agrees to cast all
votes to which such Voting Investor is entitled in respect of the Shares,
whether at any annual or special meeting, by written consent or otherwise, so as
to elect as the members of the Board:

(a) (i) a total of three (3) directors designated by the Ares Significant
Investor for so long as such Ares Significant Investor, together with its
Affiliates, continues to own Shares representing (A) at least two-thirds of the
total number of Shares owned by Ares and its Affiliates upon the Closing and
(B) at least fifteen percent (15%) of the then outstanding shares of Common
Stock; or (ii) a total of two (2) directors designated by the Ares Significant
Investor for so long as such Ares Significant Investor, together with its
Affiliates, continues to own Shares representing (A) at least fifty percent
(50%) of the total number of Shares owned by Ares and its Affiliates upon the
Closing and (B) at least seven and one-half percent (7.5%) of the then
outstanding shares of Common Stock; or (iii) one (1) director designated by the
Ares Significant Investor for so long as the Ares Significant Investor, together
with its Affiliates, continues to own Shares representing at least twenty-five
percent (25%) of the total number of Shares owned by Ares and its Affiliates
upon the Closing;

 

- 2 -



--------------------------------------------------------------------------------

(b) (i) a total of three (3) directors designated by the Ayala Significant
Investor and the PEP Significant Investor (by action of the holders of a
majority of the Shares owned by the Ayala Significant Investor and the PEP
Significant Investor) for so long as such Ayala Significant Investor and such
PEP Significant Investor, together with their respective Affiliates,
collectively continue to own Shares representing (A) at least two-thirds of the
total number of Shares owned by Ayala, PEP and their respective Affiliates upon
the Closing and (B) at least fifteen percent (15%) of the then outstanding
shares of Common Stock; or (ii) a total of two (2) directors designated by the
Ayala Significant Investor and the PEP Significant Investor (by action of the
holders of a majority of the Shares owned by the Ayala Significant Investor and
the PEP Significant Investor) for so long as such Ayala Significant Investor and
such PEP Significant Investor, together with their respective Affiliates,
collectively continue to own Shares representing (A) at least fifty percent
(50%) of the total number of Shares owned by Ayala, PEP and their respective
Affiliates upon the Closing and (B) at least seven and one-half percent
(7.5%) of the then outstanding shares of Common Stock; or (iii) one (1) director
designated by the Ayala Significant Investor and the PEP Significant Investor
(by action of the holders of a majority of the Shares owned by the Ayala
Significant Investor and the PEP Significant Investor) for so long as such Ayala
Significant Investor and such PEP Significant Investor, together with their
respective Affiliates, collectively continue to own Shares representing at least
twenty-five percent (25%) of the total number of Shares owned by Ayala, PEP and
their respective Affiliates upon the Closing;

(c) one Independent Director designated by the Board with Requisite Board
Approval; provided that such Independent Director shall be Mr. Paul Joubert
until Mr. Joubert’s successor is duly elected and qualified, or until
Mr. Joubert’s death, or until Mr. Joubert’s earlier disqualification,
resignation, retirement or removal;

(d) one Independent Director designated (i) by the Ares Significant Investor for
so long as the Ares Significant Investor, together with its Affiliates,
continues to own Shares representing (A) at least one-third of the total number
of Shares owned by Ares and its Affiliates upon the Closing or (B) at least
fifteen percent (15%) of the then outstanding shares of Common Stock and
(ii) thereafter, by the Board with Requisite Board Approval;

(e) one Independent Director designated (i) by the Ayala Significant Investor
and the PEP Significant Investor (by action of the holders of a majority of the
Shares owned by the Ayala Significant Investor and the PEP Significant Investor)
for so long as the Ayala Significant Investor and the PEP Significant Investor,
together with their respective Affiliates, collectively continue to own Shares
representing (A) at least one-third of the total number of Shares owned by
Ayala, PEP and their respective Affiliates upon the Closing or (B) at least
fifteen percent (15%) of the then outstanding shares of Common Stock and
(ii) thereafter, by the Board with Requisite Board Approval;

 

- 3 -



--------------------------------------------------------------------------------

(f) the individual who holds the position of Chief Executive Officer of the
Company from time to time; and

(g) one Independent Director designated by the Board with Requisite Board
Approval; provided that such Independent Director shall be Mr. G. Drew Conway
until Mr. Conway’s successor is duly elected and qualified, or until
Mr. Conway’s death, or until Mr. Conway’s earlier disqualification, resignation,
retirement or removal; provided further that no individual shall be designated
pursuant to this clause (g) if the members of the Board designated pursuant to
the other clauses of this Section 2.1.2 include the minimum number of
individuals who would satisfy the applicable director independence requirements
as is necessary for the continued listing of the Common Stock on the New York
Stock Exchange, American Stock Exchange or such other national securities
exchange or market on which the Common Stock is then listed, including a
sufficient number of directors to comprise the requisite committees of the Board
in accordance with Rule 10A-3 under the Exchange Act and any other applicable
law or any rule or regulation of any national securities exchange or market or
national securities association that is then applicable to the Company.

Each of the members of the Board elected pursuant to this Section 2.1.2 (other
than the members of the Board elected pursuant to clauses (c), (f) or
(g) hereof) is referred to herein as a “Significant Investor Director.” The PEP
Significant Investor and the Ayala Significant Investor (by action of the
holders of a majority of the Shares owned by the Ayala Significant Investor and
the PEP Significant Investor) shall inform the Company with respect to directors
that from time to time are designated pursuant to clauses (b) or (e) hereof
whether such director shall be referred to herein as a “PEP Director” or an
“Ayala Director.” Any director designated by the Ares Significant Investor
pursuant to clauses (a) or (d) hereof shall be referred to herein as an “Ares
Director.”

2.1.3 Removal; Replacement; Vacancies. No Voting Investor shall cast any vote to
which such Voting Investor is entitled in respect of the Shares, whether at any
annual meeting or special meeting, by written consent or otherwise, to remove
any member of the Board elected pursuant to Section 2.1.2 (other than clause
(f) thereof) except for cause or with respect to (i) any Significant Investor
Director, upon the express written instructions of the Significant Investor(s)
that designated such director in accordance with Section 2.1.2 and (ii) (A) any
director elected pursuant to Section 2.1.2(c) or (g) and (B) any Significant
Investor Director elected by the Board with Requisite Board Approval pursuant to
Section 2.1.2(d) or (e), upon the express written instructions of the Board with
Requisite Board Approval (each of the Significant Investor(s) designating a
director pursuant to Section 2.1.2 and the Board with Requisite Board Approval
designating a director elected pursuant to Section 2.1.2(c) or (g) shall be
referred to herein as a “Designating Party”). If, following election to the
Board, any member of the Board elected pursuant to Section 2.1.2 (other than
clause (f) thereof) resigns, is removed in accordance with this Section 2.1.3,
or is unable to serve for any reason prior to the expiration of his or her term
as a director, then the applicable Designating Party may designate a
replacement. If the applicable Designating Party does not designate a
replacement, then the Voting Investors shall cause the relevant

 

- 4 -



--------------------------------------------------------------------------------

directorship to be vacant. The Company shall take all actions as and when
reasonably requested by a Designating Party, and each Voting Investor hereby
agrees to cast all votes to which such Voting Investor is entitled in respect of
the Shares, whether at any annual or special meeting, by written consent or
otherwise, in each case so as to (i) cause the election to the Board of any
person designated as a replacement Significant Investor Director or as a
replacement to a director elected pursuant to Section 2.1.2(c) or (g) in
accordance with this Section 2.1.3 and (ii) cause the removal of a Significant
Investor Director or the removal of a director elected pursuant to
Section 2.1.2(c) or (g) upon the express written instructions of the applicable
Designating Party to remove such Significant Investor Director or director
elected pursuant to Section 2.1.2(c) or (g). No Voting Investor shall cast any
vote to which such Voting Investor is entitled in respect of the Shares, whether
at any annual meeting or special meeting, by written consent or otherwise to
remove the director elected pursuant to Section 2.1.2(f), except for cause, if
such director continues to serve as the Chief Executive Officer of the Company.
In the event that the director elected pursuant to Section 2.1.2(f) no longer
serves as the Chief Executive Officer of the Company, each Voting Investor
hereby agrees to cast all votes to which such Voting Investor is entitled in
respect of the Shares, whether at any annual or special meeting, by written
consent or otherwise, in each case so as to remove such person from the Board
without cause and to appoint the Chief Executive Officer of the Company as such
director’s replacement.

2.1.4 Committees. The Company shall, and each Voting Investor shall, take all
necessary actions to, cause the Board to maintain the following committees:
(a) an audit committee, (b) a compensation committee, (c) a nominating and
governance committee and (d) such other committees, if any, as the Board may
determine to maintain; provided that the appointment of committee members and
the delegation of the Board’s authority to a committee shall be consistent with
the by-laws of the Company; and provided, further, that, subject to any
applicable law (including Rule 10A-3 under the Exchange Act) or rule or
regulation of any national securities exchange or market or national securities
association that is then applicable to the Company (including applicable
“director independence” requirements), the Company shall, and each Voting
Investor shall, take all necessary actions to, cause (i) for so long as the
Ayala Significant Investor and the PEP Significant Investor, together with their
respective Affiliates, collectively continue to own Shares representing at least
twenty-five percent (25%) of the total number of Shares owned by Ayala, PEP and
their respective Affiliates upon the Closing, except as otherwise agreed in
writing by the holders of a majority of the Shares owned by the Ayala
Significant Investor and the PEP Significant Investor, the composition of any
committee of the Board to include a number of directors (rounded down to the
nearest whole number (but not less than one)) designated to serve on such
committee by the Ayala Significant Investor and the PEP Significant Investor (by
action of the holders of a majority of the Shares owned by the Ayala Significant
Investor and the PEP Significant Investor) equal to the product of (x) the
result obtained by dividing (A) the number of directors then designated by the
Ayala Significant Investor and the PEP Significant Investor pursuant to Sections
2.1.2(b) and (e) by (B) the total number of directors on the Board and (y) the
total number of directors on such committee, and (ii)

 

- 5 -



--------------------------------------------------------------------------------

for so long as the Ares Significant Investor, together with its Affiliates,
continues to own Shares representing at least twenty-five percent (25%) of the
total number of Shares owned by Ares and its Affiliates upon the Closing, except
as otherwise agreed in writing by the Ares Significant Investor, the composition
of any committee of the Board to include a number of directors (rounded down to
the nearest whole number (but not less than one)) designated to serve on such
committee by the Ares Significant Investor equal to the product of (x) the
result obtained by dividing (A) the number of directors then designated by the
Ares Significant Investor pursuant to Sections 2.1.2(a) and (d) by (B) the total
number of directors on the Board and (y) the total number of directors on such
committee. Notwithstanding anything to the contrary herein, no director
designated by a Significant Investor pursuant to Section 2.1.2 shall serve as a
member of any committee established by the Board to consider any transaction as
to which such Significant Investor may have a conflict of interest, as
reasonably determined by a majority of the non-interested directors serving on
the Board.

2.1.5 Chairman of the Board; Vice Chairman of the Board; Officers. The Company
shall, and each Voting Investor shall, take all necessary actions to, cause the
Board (a) to elect the individual serving as the Company’s Chief Executive
Officer as the Chairman of the Board for so long as he serves as Chief Executive
Officer and (b) for so long as Mr. Fred Ayala is a member of the Board
designated by the Ayala Significant Investor and the PEP Significant Investor
pursuant to Section 2.1.2(b), to elect Mr. Ayala as the Vice Chairman of the
Board and as the non-executive chairman of the boards of directors of the
Company’s subsidiaries, EGS Corp., EGS Acquisition Corp. and eTelecare Global
Solutions, Inc. The Company and each Significant Investor agree that, upon the
Closing, subject to the Board’s and the Significant Investors’ ability to remove
such persons from such positions after the Closing, (i) Mr. R. Scott Murray
shall serve as the Company’s Chief Executive Officer and Chairman of the Board
and (ii) Mr. Paul Joubert shall serve as a member of the Board and the Chairman
of the audit committee of the Board.

2.1.6 Independent Directors. Each Significant Investor agrees to reasonably
cooperate with each other Significant Investor to designate as directors
pursuant to Sections 2.1.2(a) and (b) such number of individuals who would
satisfy the applicable director independence requirements as is necessary for
the continued listing of the Common Stock on the New York Stock Exchange,
American Stock Exchange or such other national securities exchange or market on
which the Common Stock is then listed (assuming the Board makes such affirmative
determination of independence as is required by the applicable rules or
regulations of such exchange). In the event that, after taking into account the
director designees of the Significant Investors pursuant to Sections 2.1.2(a)
and (b), the Board would not satisfy the independence requirements necessary for
the continued listing of the Common Stock on the New York Stock Exchange,
American Stock Exchange or such other national securities exchange or market on
which the Common Stock is then listed, the Significant Investors agree to
negotiate in good faith to replace their designated directors, to the extent
necessary, in order to satisfy the applicable director independence requirements
necessary for the

 

- 6 -



--------------------------------------------------------------------------------

continued listing of the Common Stock on the New York Stock Exchange, American
Stock Exchange or such other national securities exchange or market on which the
Common Stock is then listed.

2.1.7 Subsidiaries. The board of directors (and any committees thereof) of all
Subsidiaries of the Company will consist of such persons as the Company shall
designate, subject to applicable laws; provided that if a representative of a
Significant Investor is appointed to the board of directors (or any committee
thereof) of a Subsidiary of the Company (other than EGS Corp., EGS Acquisition
Corp. or eTelecare Global Solutions, Inc.), then each of the Ares Significant
Investor, on the one hand, and the Ayala Significant Investor and the PEP
Significant Investor (by action of the holders of a majority of the Shares owned
by the Ayala Significant Investor and the PEP Significant Investor), on the
other hand, shall have the right to appoint members to such board of directors
(or committees) in the same manner as provided for committees of the Board in
Section 2.1.4.

2.1.8 Quorum of the Board. The greater of (a) a majority of the directors at any
time in office and (b) one-third of the number of directors established by the
Board of Directors pursuant to Section 2.2 of the Company’s By-laws shall
constitute a quorum of the Board; provided, that so long as an Ares Director, a
PEP Director or an Ayala Director serves on the Board, the presence of an Ares
Director, a PEP Director and an Ayala Director, as the case may be, shall also
be required to constitute a quorum of the Board; provided, however, that, if an
Ares Director, a PEP Director or an Ayala Director is not present at any two
consecutive meetings of the Board, then the presence of an Ares Director, a PEP
Director or an Ayala Director, as the case may be, shall not be required to
constitute a quorum of the Board for the following meeting of the Board. If at
any meeting of the Board there shall be less than such a quorum, a majority of
the directors present may adjourn the meeting from time to time without further
notice other than announcement at the meeting, until a quorum shall be present.

2.1.9 Quorum of a Committee of the Board. A majority of the members of any
committee of the Board shall constitute a quorum of such committee; provided,
that, so long as an Ares Director, a PEP Director or an Ayala Director serves on
any committee of the Board, the presence of such Ares Director, PEP Director and
Ayala Director, as the case may be, shall also be required to constitute a
quorum of such committee of the Board; provided, that, if an Ares Director, a
PEP Director or an Ayala Director that is a member of a committee is not present
at any two consecutive meetings of such committee of the Board, then the
presence of such Ares Director, PEP Director or Ayala Director, as the case may
be, shall not be required to constitute a quorum of such committee for the
following meeting of the committee. If at any meeting of a committee of the
Board there shall be less than such a quorum, a majority of the members of such
committee present may adjourn the meeting from time to time without further
notice other than announcement at the meeting, until a quorum shall be present.

2.2 Irrevocable Proxy. Each Voting Investor shall, at any time it is then
entitled to vote for the election of directors to the Board, vote all of the
Shares that it is

 

- 7 -



--------------------------------------------------------------------------------

entitled to vote, or execute proxies or written consents, as the case may be,
and take all other necessary action (including causing the Company to call a
special meeting of stockholders) in order to ensure that the composition of the
Board is as set forth in Section 2.1.2. Solely with respect to the matters
contemplated in this Section 2, each Voting Investor hereby grants to each other
Voting Investor an irrevocable proxy coupled with an interest to vote, including
in any action by written consent, all of the Shares that it is entitled to vote
in accordance with such Voting Investor’s agreements contained in this
Section 2.

2.3 Nomination. The Company shall cause each individual designated to serve as a
director pursuant to Section 2.1.2 to be nominated to serve as a director on the
Board, and to take all other necessary actions (including calling a special
meeting of the Board and/or stockholders) to ensure that the composition of the
Board is as set forth in Sections 2.1.2.

2.4 Period. The foregoing provisions of this Section 2 shall terminate, with
respect to any particular provision, on the last date permitted by applicable
law (including the rules of the Commission or any national securities exchange
or market or national securities association upon which equity securities of the
Company are listed) for such provision to remain in effect. For the avoidance of
doubt, none of the Murray Investors, including Mr. Murray, nor any of the
Trillium Investors, including Trillium, shall be considered an Investor for
purposes of this Section 2 nor shall be bound by the terms of this Section 2.

3. TRANSFER RESTRICTIONS.

3.1 Transfers Prohibited. Except as otherwise set forth in Section 3.1.1 or 4.3,
no Investor shall Transfer any of such Investor’s Shares or any interest therein
to any other Person on or prior to the second anniversary of the date of the
Exchange Agreement, without the prior written consent of each Significant
Investor. No Investor shall Transfer any of their respective Public Warrants or
any interest therein to any other Person (other than to the Company), without
the prior written consent of each Significant Investor. If an Investor proposes
a Transfer of a type permitted by more than one subsection of this Section 3.1,
then such Investor shall designate, by written notice to the Company, the
specific subsection pursuant to which such Investor intends to make such
Transfer, which will be treated for all purposes under this Agreement as the
subsection under which such Transfer is made.

3.1.1 Permissible Transfers. The following Transfers (each a “Permissible
Transfer”) shall not be subject to the provisions of Section 3.1, 3.1.2, 4.1 or
4.2.

(a) Prior to the exercise of the “drag along right” contained in Section 4.3,
any Significant Investor may Transfer any or all of such Significant Investor’s
Shares to any of such Significant Investor’s Equity Holders; provided, that such
Transfer is consummated as a distribution-in-kind to each of such Significant

 

- 8 -



--------------------------------------------------------------------------------

Investor’s Equity Holders on a pro rata basis. Subject to Section 3.2, any such
Equity Holder shall not be entitled to any rights under, nor be bound by the
terms of, this Agreement. Any Shares so Transferred shall conclusively be deemed
thereafter not to be Shares under this Agreement.

(b) Subject to Section 3.2, any Investor may Transfer any or all of such
Investor’s Shares to any of such Investor’s Permitted Transferees, so long as
such Permitted Transferee agrees to be bound by the terms of this Agreement in
accordance with Section 3.2 (if not already bound hereby). Any Shares so
Transferred shall conclusively be deemed thereafter to be Shares under this
Agreement. In the event that a Permitted Transferee holding any Shares ceases to
qualify, or expects to cease to qualify, as a Permitted Transferee in relation
to the initial transferring Investor from whom or which such Permitted
Transferee or any previous Permitted Transferee of such initial transferring
Investor received such Shares (an “Unwinding Event”), prior to such Unwinding
Event, such initial transferring Investor shall take all actions necessary to
effect a Transfer of all the Shares held by the relevant Permitted Transferee
either back to such Investor or, pursuant to this Section 3.1.1, to another
Person that qualifies as a Permitted Transferee of such initial transferring
Investor.

(c) Transfers by a Participating Seller pursuant to Section 4.2 or 4.3, as
applicable.

(d) Transfers pursuant to a tender offer subject to Section 14(d)(1) of the
Exchange Act (other than a tender offer made by an Investor).

(e) Transfers pursuant to Rule 144 or an effective registration statement under
the Securities Act.

3.1.2 Post Second Anniversary Transfers. After the second anniversary of the
date of the Exchange Agreement, each Investor shall have the right to Transfer
any or all of such Investor’s Shares or any interest therein to any other
Person, subject to the “right of first offer” provisions contained in
Section 4.1 and the “tag along” provisions contained in Section 4.2; provided,
that any Permissible Transfer shall not be subject to the “right of first offer”
provisions contained in Section 4.1 or the “tag along” provisions contained in
Section 4.2.

3.2 Transferees to Become Parties. Any transferee receiving Shares in a Transfer
pursuant to Section 3.1.1 or 3.1.2 (other than in an Exempt Transfer) shall
become an Investor party to this Agreement and be subject to the terms and
conditions of, and be entitled to enforce, this Agreement, to the same extent,
and in the same capacity, as the Investor that Transfers such Shares to such
transferor. Prior to the Transfer of any Shares to any transferee pursuant to
Section 3.1.1 or 3.1.2 (other than an Exempt Transfer), and as a condition
thereto, the Investor effecting such Transfer shall cause such transferee to
deliver to the Company and the other Investors a written agreement substantially
in the form of Exhibit A (or in form and substance that is otherwise reasonably
satisfactory to the Company and a Requisite Majority), to be bound by the terms
and conditions of this Agreement, to the extent described in the preceding
sentence.

 

- 9 -



--------------------------------------------------------------------------------

3.3 Restrictions on Transfers to Competitors. Notwithstanding anything in this
Agreement to the contrary, except (i) in connection with a “drag-along sale”
pursuant to Section 4.3, (ii) a Change of Control transaction, or (iii) a
Transfer unanimously approved by all of the Significant Investors and Mr. Murray
(for so long as he is the Chief Executive Officer of the Company), no Investor
shall Transfer any of such Investor’s Shares to a Company Competitor.

3.4 Other Restrictions on Transfer. The restrictions on transfer contained in
this Agreement are in addition to any other restrictions on transfer to which an
Investor may be subject, including any restrictions on transfer contained in the
Company’s certificate of incorporation, stock option or warrant agreement, stock
purchase agreement or other agreement to which such Investor is a party or by
which such Investor is bound or any applicable lock up rules and regulations of
any national securities exchange or market or national securities association.

3.5 Impermissible Transfers. Any Transfer of Shares not made in compliance with
the terms of this Section 3 shall be null and void ab initio, and the Company
shall not in any way give effect to any such Transfer.

4. RIGHT OF FIRST OFFER, TAG ALONG RIGHTS AND DRAG ALONG RIGHTS.

4.1 Right of First Offer. If an Investor or group of Investors (collectively,
the “Prospective Selling Investor”) desires to Transfer any Shares (the “Offered
Shares”), other than in a Permissible Transfer, then the provisions of this
Section 4.1 will apply to such Transfer.

4.1.1 Notice. The Prospective Selling Investor shall, prior to any such proposed
Transfer, furnish a written notice of its desire to do so (the “Transfer
Notice”) to the Company and each of the Significant Investors. The Transfer
Notice shall include the number of Offered Shares.

4.1.2 Company’s Option to Purchase. Subject to Section 4.2, except in the event
of a proposed Transfer that would result in a Change of Control (in which case
only the Significant Investors shall have the right to purchase the Offered
Shares), the Company shall have the first option to offer to purchase, for cash
payable at the closing of such Transfer, all or any part of the Offered Shares.
The Company may exercise such option, subject to approval by a majority of the
disinterested members of the Board, no later than ten (10) days after such
Transfer Notice is delivered, by delivering a written notice to the Prospective
Selling Investor setting forth the Company’s offer to purchase the Offered
Shares, including (i) the cash price per Share at which the Company is willing
to purchase the Offered Shares and (ii) the maximum number of Offered Shares the
Company is willing to purchase (the “Company Exercise Notice”). In the event the

 

- 10 -



--------------------------------------------------------------------------------

Company does not exercise its option within such 10-day period with respect to
all of the Offered Shares, the Company shall, by the last day of such period,
give written notice of that fact to the Significant Investors (the “Investor
Notice”). The Investor Notice shall specify the number of Offered Shares that
the Company has not offered to purchase (the “Remaining Shares”).

4.1.3 Investors’ Option to Purchase. Subject to Section 4.2, each other
Significant Investor shall have an option, exercisable for a period of ten
(10) days from the date of delivery of the Investor Notice, to offer to
purchase, for cash payable at the closing of such Transfer, all or any portion
of the Remaining Shares. Such option shall be exercised by delivery by such
Significant Investor of written notice to the Prospective Selling Investor and
the Company setting forth the principal terms and conditions of the Significant
Investor’s offer to purchase the Offered Shares, including (i) the cash price
per Share at which such Significant Investor is willing to purchase the Offered
Shares and (ii) the maximum number of Offered Shares such Significant Investor
is willing to purchase (the “Investor Exercise Notice”). If the number of
Offered Shares so specified by all other Significant Investors exceeds the total
number of Remaining Shares, the Remaining Shares available for purchase by each
such Significant Investor shall be allocated to such Significant Investor on a
pro rata basis according to the number of Shares then owned by each such
Significant Investor. The option to offer to purchase (and all related rights)
under this Section 4.1 shall terminate with respect to a Significant Investor on
the first date on which such Significant Investor no longer owns Shares
representing at least seven and one-half percent (7.5%) of the then outstanding
shares of Common Stock.

4.1.4 Acceptance or Rejection of Exercise Notice.

(a) The Prospective Selling Investor shall have (i) ten (10) days from the date
of delivery of the Company Exercise Notice or (ii) if an Investor Notice is
delivered, ten (10) days from the date of delivery of the Investor Exercise
Notice(s), to accept or reject in writing any offer by the Company or any
Significant Investor (the “Acceptance Period”); provided, that if the accepted
offers specify a number of shares in excess of the number of Offered Shares, the
Offered Shares available for purchase by each offeror shall be allocated in the
manner that will provide the maximum aggregate purchase price. If more than one
allocation provides the maximum aggregate purchase price, the Offered Shares
shall be allocated (i) first, to the Company, if the Company’s offer has been
accepted and such allocation does not reduce the aggregate offering price and
(ii) thereafter to each other Significant Investor whose offer has been
accepted, first based on highest offer price, and thereafter on a pro rata basis
according to the number of Shares then owned by each such Significant Investor.
Subject to the foregoing, if the Prospective Selling Investor accepts an offer,
the Prospective Selling Investor shall be bound and obligated to Transfer, and
the applicable offeror shall be bound and obligated to purchase, the Offered
Shares for a purchase price equal to the offer price, payable in cash.

 

- 11 -



--------------------------------------------------------------------------------

(b) If (i) the Prospective Selling Investor rejects the offer by the Company
and/or the Significant Investor(s) or (ii) the Company and/or the Significant
Investor(s) do not submit a Company Exercise Notice or an Investor Exercise
Notice, as applicable, within the requisite time period, then the Prospective
Selling Investor may Transfer all of the Offered Shares to any other Person or
Persons, subject to Section 4.2; provided, that

(i) if the Company and/or any Significant Investor(s) offered to purchase all of
the Offered Shares, no such Transfer may be made for a per Share price lower
than or equal to the highest weighted average price per Share pursuant to such
offer that would have resulted in all of the Offered Shares being purchased (it
being understood that (x) if any portion of the consideration to be paid by a
transferee is in a form other than cash, the value thereof shall be conclusively
determined in good faith by the Prospective Selling Investor and (y) in
determining the value of the consideration received from the transferee, the
Prospective Selling Investor may include its good faith determination of the
value of all other potential benefits, including tax benefits, earn-outs and
similar items, and other terms and conditions) and

(ii) if such Transfer is not completed by the end of the 270th day after the
last day of the Acceptance Period (provided, that, if such Transfer is subject
to any regulatory approval, such 270 day period shall be extended until the
expiration of five (5) business days after all such approvals have been
received, but in no event later than three hundred (300) days following the last
day of the Acceptance Period), the Transfer Notice shall be null and void, and
it shall be necessary for a separate Transfer Notice to be furnished, and the
terms and provisions of this Section 4.1 separately complied with, in order to
consummate such a subsequent Transfer pursuant to this Section 4.1.

(c) If the Prospective Selling Investor accepts the offer contained in the
Company Exercise Notice and/or the Investor Exercise Notice(s), as applicable,
subject to Section 4.4, the closing of such Transfer shall take place at the
offices of the Company within ten (10) days after the last day of the Acceptance
Period (provided, that, if such Transfer is subject to any regulatory approval,
such ten (10) day period shall be extended until the expiration of five
(5) business days after all such approvals have been received, but in no event
later than sixty (60) days following the last day of the Acceptance Period). The
Prospective Selling Investor’s obligation to make representations and warranties
to the Company or a Significant Investor shall be limited in each case to
representations and warranties to (i) the unencumbered title to the Offered
Shares, (ii) the power, authority and legal right to Transfer such Offered
Shares and (iii) the absence of any Adverse Claim with respect to such Offered
Shares.

4.1.5 Indirect Transfers. No Investor shall permit a direct or indirect equity
holder to Transfer any direct or indirect equity interests in such Investor
(other than Transfers of equity interests of (i) Ares Corporate Opportunities
Fund II, L.P. or any of its affiliated investment funds (or the general partners
thereof), (ii) Providence Equity Partners VI International, L.P. or any of its
affiliated investment funds (or the

 

- 12 -



--------------------------------------------------------------------------------

general partners thereof), or (iii) Ayala Corporation) in a Transfer of a type
that would be subject to this Section 4.1 if such Transfer involved a Transfer
of Shares by such Investor (any such Transfer of any such equity interests, an
“Indirect Transfer”), unless such Investor causes to be provided to each other
Investor “rights of first offer” and “tag along” rights with respect to such
Indirect Transfer that are substantially equivalent to the “rights of first
offer” and “tag along” rights set forth in this Section 4.1 and Section 4.2 and
subject to obligations and other terms and conditions that are substantially
equivalent to those set forth in this Section 4.1 and Section 4.2.

4.2 Tag Along. If the Company and the Significant Investors do not purchase all
of the Offered Shares specified in a Transfer Notice in accordance with the
provisions set forth in Section 4.1 and the Prospective Selling Investor
proposes a Transfer with a Third Party, the Prospective Selling Investor shall,
to the extent such Transfer is subject to this Section 4.2, by written notice
(the “Tag Along Notice”) to each of the other Investors (the “Tag Along
Offerees”), first offer the Tag Along Offerees the opportunity to participate in
such Transfer in accordance with this Section 4.2 (a “Tag Along Sale”).

4.2.1 The Tag Along Notice shall identify (i) the class and number of shares of
Offered Shares proposed to be sold by the Prospective Selling Investor, (ii) the
fraction expressed as a percentage, determined by dividing the number of Shares
to be purchased from the Prospective Selling Investor in such Tag Along Sale by
the number of Shares held by such Prospective Selling Investor (the “Tag Along
Sale Percentage”) (it being understood that the Company shall reasonably
cooperate with the Prospective Selling Investor in respect of the determination
of the Tag Along Sale Percentage), (iii) the consideration for which the
Transfer is proposed to be made, (iv) the name and address of each proposed
Third Party transferee, (v) the proposed Transfer date and (vi) all other
material terms and conditions of the Tag Along Offer, including the form of the
proposed agreement, if any, and a firm offer by each proposed Third Party
transferee to purchase the Offered Shares.

4.2.2 Exercise. Within seven (7) business days after the date of delivery of the
Tag Along Notice by the Prospective Selling Investor to each Tag Along Offeree,
each Tag Along Offeree desiring to make an offer to include Shares in the
proposed Transfer (each a “Participating Seller” and, together with the
Prospective Selling Investor, collectively, the “Tag Along Sellers”) shall
furnish a written notice (the “Tag Along Offer”) to the Prospective Selling
Investor indicating the number of Shares which such Participating Seller desires
to have included in the proposed Transfer (not in any event to exceed the Tag
Along Sale Percentage of the total number of Shares held by such Tag Along
Offeree). Each Tag Along Offeree who does not make a Tag Along Offer in
compliance with the above requirements, including the time period, shall have
waived and be deemed to have waived all of such holder’s rights with respect to
such Transfer, and, the Tag Along Sellers shall thereafter be free to Transfer
to the Prospective Buyer, at a per Share price no greater than the per Share
price set forth in the Tag Along Notice and on other terms and conditions that
are, in all material respects, the same as those set forth in the Tag Along
Notice, without any further obligation to such non-accepting Tag Along Offeree
pursuant to this Section 4.2. The

 

- 13 -



--------------------------------------------------------------------------------

Prospective Selling Investor shall use its commercially reasonable efforts to
interest the Prospective Buyer in purchasing, in addition to the Offered Shares,
at the same price per Share and on the terms and conditions set forth in the
Transfer Notice, all of the Shares the Participating Sellers wish to sell. If
the Prospective Buyer does not wish to purchase all of the Shares made available
by the Tag Along Sellers, then each Tag Along Seller shall be entitled to sell,
at the same price per Share and on the terms and conditions set forth in the
Transfer Notice, a portion of the Shares being sold to the Prospective Buyer, in
the same proportion as such Tag Along Seller’s ownership of Shares bears to the
aggregate number of Shares owned by all of the Tag Along Sellers. If the
Participating Sellers do not elect to sell the full number of Shares which they
are entitled to sell pursuant to this Section 4.2.2, the Prospective Selling
Investor shall be entitled to sell to the Prospective Buyer, according to the
terms and conditions of the Transfer Notice, that number of its own Shares which
equals the difference between the number of Shares desired to be purchased by
the Prospective Buyer and the number of Shares the Participating Sellers sell
pursuant to this Section 4.2.2.

4.2.3 Irrevocable Offer. Subject to Section 4.2.4, the offer of each Investor
pursuant to Section 4.2.2 to sell Shares under this Section 4.2 on the terms and
conditions set forth in the Tag Along Notice shall be irrevocable, and such
Participating Seller shall be bound and obligated to Transfer in the proposed
Transfer, on the terms and conditions set forth in the Tag Along Notice, such
number of Shares as was specified in such Participating Seller’s Tag Along Offer
pursuant to Section 4.2.2.

4.2.4 Additional Compliance. If, prior to consummation, the terms of the
proposed Transfer shall change with the result that the per Share price to be
paid in such proposed Transfer shall be lower than the offer price set forth in
the Tag Along Notice, the number of Shares to be purchased by the Prospective
Buyer shall be different than the number of Offered Shares specified in the Tag
Along Notice or the other terms or conditions of such proposed Transfer shall be
different than those set forth in the Tag Along Notice (other than (i) an
increase in the number of Offered Shares to include all of the Shares the
Participating Sellers wish to sell or (ii) a change in the form of consideration
where the per Share price to be paid is with Marketable Securities with a value
equal to or greater than the offer price), then, in any such case, the Tag Along
Notice shall be null and void, and it shall be necessary for a separate Tag
Along Notice to be furnished, and the terms and provisions of Section 4.1 and
this Section 4.2 separately complied with, in order to consummate such proposed
Transfer pursuant to this Section 4. In addition, if the Prospective Selling
Investor has not completed the proposed Transfer upon the terms set forth in the
Tag Along Notice by the end of the 90th day after the date of delivery of the
Tag Along Notice to the Company and each of the other Investors, each
Participating Seller shall be released from such Participating Seller’s
obligations under Section 4.2, the Transfer Notice shall be null and void, and
it shall be necessary for a separate Transfer Notice to be furnished, and the
terms and provisions of Section 4.1 and this Section 4.2 separately complied
with, in order to consummate such proposed Transfer pursuant to Section 4.1 and
this Section 4.2.

 

- 14 -



--------------------------------------------------------------------------------

4.3 Sale Event Drag Along. Subject to compliance with Section 6.1(a), 6.2(a) or
6.2(b), as applicable, if one or more Significant Investors (such Significant
Investors, the “Dragging Investors”) propose to Transfer any Shares (or to cause
the Transfer of all or substantially all of the assets of the Company) to a
Prospective Buyer that is not an Affiliate of any such Dragging Investor in a
transaction, including a merger, or a series of related transactions that, after
giving effect to the provisions of this Section 4.3, would constitute a Change
of Control, then subject to compliance with Section 4.1, the provisions of this
Section 4.3 will apply to such Transfer and each Investor agrees to Transfer to
such Prospective Buyer in connection with such transaction or transactions, as
the case may be, a percentage of the Shares owned by such Investor that is equal
to the percentage of the aggregate number of Shares then owned by all of the
Dragging Investors that are proposed to be Transferred to such Prospective Buyer
(the “Drag Along Sale Percentage”). For the avoidance of doubt, none of the
Murray Investors, including Mr. Murray, nor any of the Trillium Investors,
including Trillium, shall be considered an Investor for purposes of this
Section 4.3 nor shall be bound by the terms of this Section 4.3.

4.3.1 Exercise. The Dragging Investors shall furnish a written notice (the “Drag
Along Sale Notice”) to the Company at least ten (10) business days prior to the
consummation of such proposed Transfer, and the Company shall promptly furnish
any such Drag Along Sale Notice to each Investor other than the Dragging
Investors. The Drag Along Sale Notice shall set forth the principal terms and
conditions of the proposed Transfer insofar is it relates to the Shares,
including (a) the number of Shares to be acquired from the Dragging Investor,
(b) the Drag Along Sale Percentage, (c) the per Share consideration to be
received in the proposed Transfer, including the form of consideration (if other
than cash), (d) the name and address of the Prospective Buyer and (e) if known,
the proposed closing date. If the Dragging Investor consummates the proposed
Transfer to which reference is made in the Drag Along Sale Notice, each other
Investor (each, a “Participating Seller,” and together with the Dragging
Investors, the “Drag Along Sellers”) shall be bound and obligated to Transfer
the Drag Along Sale Percentage of such Investor’s Shares in the proposed
Transfer on the same terms and conditions as the Dragging Investor with respect
to each Share Transferred (subject to the limitations set forth in the proviso
to the first sentence of Section 4.4.2). If, at the end of the 270th day after
the date of delivery of the Drag Along Sale Notice, the Dragging Investor has
not completed the proposed Transfer, the Drag Along Sale Notice shall be null
and void, each Participating Seller shall be released from its obligation under
the Drag Along Sale Notice and it shall be necessary for a separate Drag Along
Sale Notice to be furnished and the terms and provisions of this Section 4.3
separately complied with, in order to consummate such proposed Transfer pursuant
to this Section 4.3.

4.3.2 Waiver of Appraisal Rights. Each Investor agrees not to demand or
exercise, and to the fullest extent permitted by applicable law hereby waives,
appraisal rights under Section 262 of the DGCL or otherwise with respect to any
transaction subject to this Section 4.3, whether or not such appraisal rights
are otherwise available.

 

- 15 -



--------------------------------------------------------------------------------

4.3.3 Drag Along Sale Transactions. If a vote of holders of shares of capital
stock of the Company (or any class or series of shares of capital stock of the
Company) is required under any applicable law or rule or regulation of any
national securities exchange or market or national securities association
applicable to the Company, in each case in connection with a transaction being
implemented pursuant to this Section 4.3 or is determined to be otherwise
desirable by the Dragging Investors, each other Investor agrees to cast all
votes to which such Investor is entitled in respect of the Shares, whether at
any annual or special meeting, by written consent or otherwise, in such manner
as such Dragging Investors may instruct by written notice, to approve any sale,
merger, consolidation, reorganization or any other transaction involving the
Company or any of its Subsidiaries (or all or any portion of their respective
assets) in connection with, or in furtherance of, the exercise by such Dragging
Investors of its rights under this Section 4.3 and in all cases consistent with
the provisions thereof. The Company shall take all actions reasonably requested
by the Dragging Investors in connection with a transaction contemplated by this
Section 4.3.

4.4 Miscellaneous Sale Provisions. Notwithstanding anything to the contrary
herein, the provisions of Section 4.4 shall apply to any Transfer to which
Section 4.1, 4.2 or 4.3 applies.

4.4.1 Certain Legal Requirements. If the consideration to be paid for Shares in
a Transfer pursuant to Section 4.3 includes any securities, and the receipt
thereof by a Participating Seller would require under applicable law (a) the
registration or qualification of such securities or of any Person as a broker or
dealer or agent with respect to such securities where such registration or
qualification would not otherwise be required for the Transfer by the
Prospective Selling Investor or (b) the provision to any Drag Along Seller of
any specified information regarding the Company or any of its Subsidiaries, such
securities or the issuer thereof, in each case that is not otherwise required to
be provided for the Transfer by the Prospective Selling Investor, then such
Participating Seller shall not have the right to Transfer Shares in such
Transfer. In such event, the Prospective Selling Investor will have the right,
but not the obligation, to cause to be paid to such Participating Seller in lieu
of such securities, against surrender of the Shares (in accordance with
Section 4.4.5 hereof) that would have otherwise been Transferred by such
Participating Seller to the Prospective Buyer in the Transfer, an amount in cash
equal to the fair market value of such Shares as of the date such securities
would have been delivered in exchange for such Shares, as determined in good
faith by the Board, and thereupon such Drag Along Seller shall be obligated to
Transfer Shares in such Transfer in accordance with Section 4.3.

4.4.2 Further Assurances. The Company and each Participating Seller whether in
such Participating Seller’s capacity as a stockholder, director or officer of
the Company or otherwise, shall use its reasonable best efforts to take or cause
to be taken all such actions as may be necessary or reasonably desirable in
order expeditiously to

 

- 16 -



--------------------------------------------------------------------------------

consummate each Transfer pursuant to Section 4.1, 4.2 or 4.3 and any related
transactions, including executing, acknowledging and delivering consents,
assignments, waivers and other documents or instruments; furnishing information
and copies of documents; filing applications, reports, returns, filings and
other documents or instruments with governmental authorities; and otherwise
cooperating with the Prospective Selling Investor and the Prospective Buyer;
provided, however, that Participating Sellers shall be obligated to become
liable in respect of any representations, warranties, covenants, indemnities or
otherwise to the Prospective Buyer in connection with such Transfer solely to
the extent provided in the immediately following sentence. Without limiting the
generality of the foregoing, each Participating Seller agrees to execute and
deliver such agreements as may be reasonably specified by the Prospective
Selling Investor to which such Prospective Selling Investor will also be party,
including agreements to (a)(i) make individual representations, warranties,
covenants and other agreements, in each case as to the unencumbered title to its
Shares and the power, authority and legal right to Transfer such Shares and the
absence of any Adverse Claim with respect to such Shares and (ii) be liable as
to such representations, warranties, covenants and other agreements, in each
case to the same extent as the Prospective Selling Investor is liable for the
comparable representations, warranties, covenants and agreements made by it or
on its behalf (with any limit on liability applied based on the relative value
of their respective Shares), and (b) be liable (whether by purchase price
adjustment, indemnity payments or otherwise, including pro rata participation in
any escrow or holdback applicable to the sellers) in respect of representations,
warranties, covenants and agreements in respect of the Company and its
Subsidiaries in connection with such Transfer; provided, however, that the
aggregate amount of liability described in this clause (b) shall not exceed the
lesser of (x) such Participating Seller’s pro rata share of any such liability,
to be determined in accordance with such Participating Seller’s portion of the
aggregate proceeds to all Participating Sellers and Prospective Selling
Investors in connection with such Transfer and (y) the proceeds to such
Participating Seller in connection with such Transfer. In connection with any
governmental or regulatory approval required for any Transfer pursuant to
Section 4.1, 4.2 or 4.3, including any such required approval of the DOJ or FTC,
the Company shall file such applications and other materials as are necessary or
desirable to file in order to obtain such governmental or regulatory approval,
and each Investor shall cooperate with the Company and promptly provide it with
any and all information, certifications and other materials necessary or
otherwise reasonably requested by the Company to complete the filing of such
applications and materials and to obtain such governmental or regulatory
approval. Without limitation to the foregoing sentence, the Company shall use
its reasonable best efforts to obtain such governmental or regulatory approval
as promptly as practicable, including (a) diligently prosecuting any such
applications and other filings and, when applicable, opposing any petitions to
deny, or any other objections filed with respect to, any such applications or
other filings, and (b) promptly taking all other actions reasonably requested by
the Prospective Selling Investor as necessary or desirable to facilitate
obtaining such governmental or regulatory approval.

 

- 17 -



--------------------------------------------------------------------------------

4.4.3 Sale Process. The Prospective Selling Investor shall, in its sole
discretion, decide whether or not to pursue, consummate, postpone or abandon any
proposed Transfer and the terms and conditions thereof, except as provided in
Section 4.1. No Investor or Affiliate of any Investor will have any liability to
any other Investor or the Company arising from, relating to or in connection
with the pursuit, consummation, postponement, abandonment or terms and
conditions of any proposed Transfer, except to the extent contemplated herein or
arising from a failure to comply with the provisions of this Section 4.

4.4.4 Treatment of Convertible Securities. If any Participating Seller Transfers
Convertible Securities in any Transfer pursuant to Section 4.2 or 4.3, such
Participating Seller shall receive, in exchange for each such Convertible
Security that it Transfers, consideration equal to the amount (if greater than
zero) determined by multiplying (a) the purchase price per Share received by the
Prospective Selling Investors in such Transfer less the exercise price, if any,
per Share of such Convertible Security times (b) the number of Shares that would
be issued upon exercise, conversion or exchange of such Convertible Security (in
all cases to the extent vested and exercisable or convertible or exchangeable at
the time of such Transfer), subject to reduction for any taxes required to be
withheld in respect of such Transfer under applicable law.

4.4.5 Closing. Subject to the provisions of Section 4.1.4 (in the case of a
Transfer to which Section 4.1 applies), Section 4.2.2 (in the case of a Transfer
to which Section 4.2 applies), Section 4.3.1 (in the case of a Transfer to which
Section 4.3 applies), in each case that relate to the timing of the completion
of a proposed Transfer to which such Section applies, the closing of a Transfer
to which Section 4.1, 4.2 or 4.3 applies shall take place (a) (i) on the
proposed closing date, if any, specified in the Transfer Notice or Drag Along
Sale Notice, as applicable; provided that the consummation of any such Transfer
may be extended beyond such date at the election of the Prospective Selling
Investor, in the case of a Transfer to which Section 4.1 or Section 4.2 applies,
or the Dragging Investors, in the case of a Transfer to which Section 4.3
applies, in each case to the extent necessary to obtain any applicable
governmental or regulatory approval or other required approval or to satisfy
other conditions, or (ii) if no proposed closing date was required to be
specified in the applicable notice, at such time as the Prospective Selling
Investor shall specify by notice to each Participating Seller and (b) at such
place as the Prospective Selling Investor shall specify by notice to each
Participating Seller. At the closing of such Transfer, each Participating Seller
shall deliver, against delivery of the applicable consideration therefor,
(x) the certificates evidencing the Shares to be Transferred by such
Participating Seller, duly endorsed, or with stock (or equivalent) powers duly
endorsed, for Transfer with signature guaranteed, free and clear of any liens or
encumbrances, with any stock (or equivalent) transfer tax stamps affixed and
(y) any comparable transfer materials for any Convertible Securities to be
Transferred.

 

- 18 -



--------------------------------------------------------------------------------

5. RIGHT OF PARTICIPATION.

Subject to Section 5.3, the Company shall not, and shall not permit any of its
Subsidiaries to, issue or sell any shares of any of its capital stock or issue
or sell any securities convertible into or exchangeable for any shares of its
capital stock, issue or grant any options or warrants for the purchase of, or
enter into any agreements providing for the issuance (contingent or otherwise)
of, any of its shares of capital stock or securities convertible into or
exchangeable for any shares of its capital stock (each an “Issuance” of “Subject
Securities”), except in compliance with (i) the provisions of Section 5.1 or
Section 5.2 and (ii) the applicable provisions of Section 6.2.

5.1 Right of Participation.

5.1.1 Offer. Not fewer than ten (10) business days prior to the consummation of
an Issuance, a notice (the “Participation Notice”) shall be furnished by the
Company or any of its Subsidiaries proposing to issue such Subject Securities
(the “Issuer”) to each Investor. The Participation Notice shall include:

(a) the principal terms and conditions of the proposed Issuance, including
(i) the amount, kind and terms of the Subject Securities to be included in the
Issuance, (ii) the number of Equivalent Shares represented by such Subject
Securities (if applicable), (iii) such Investor’s Participation Percentage,
(iv) the maximum and minimum price (including if applicable, the maximum and
minimum Price Per Equivalent Share) per unit of the Subject Securities, (v) if
known to the Issuer, the name of each Person to which the Subject Securities
would be issued (the “Prospective Subscriber”) and (vi) if known to the Issuer,
the proposed issuance date; and

(b) an offer by the Issuer to issue, at the option of each Investor that is an
accredited investor within the meaning of Rule 501 under the Securities Act, to
such Investor such portion of the Subject Securities to be included in the
Issuance as may be requested by such Investor (not to exceed such Investor’s
Participation Percentage of the total amount of Subject Securities to be
included in the Issuance), on the same terms and conditions, with respect to
each unit of Subject Securities issued to the Investors, as each of the
Prospective Subscribers shall be issued units of Subject Securities.

5.1.2 Exercise.

(a) General. Each Investor desiring to accept the offer contained in the
Participation Notice shall accept such offer by furnishing a written notice of
such acceptance to the Issuer within ten (10) business days after the date of
delivery of the Participation Notice (i) specifying the amount of Subject
Securities (not in any event to exceed such Investor’s Participation Percentage
of the total amount of Subject Securities to be included in the Issuance) which
such Investor desires to be issued to it and (ii) providing the Investment
Certifications (each Investor accepting such offer and providing the Investment
Certifications, a “Participating Buyer”). Each Investor who does not so accept
such offer in compliance with the above requirements, including the

 

- 19 -



--------------------------------------------------------------------------------

applicable time periods, shall be deemed to have waived all rights to
participate in such Issuance, and the Issuer shall thereafter be free to issue
Subject Securities in such Issuance to the Prospective Subscriber and the
Participating Buyers, at a price no less than the minimum price set forth in the
Participation Notice and on other principal terms not more favorable to the
Prospective Subscriber than those set forth in the Participation Notice, without
any further obligation to such non-accepting Investors pursuant to this
Section 5. If, prior to consummation, the terms of such proposed Issuance change
with the result that the price shall be less than the minimum price set forth in
the Participation Notice or the other principal terms shall be more favorable to
the Prospective Subscriber than those set forth in the Participation Notice, it
shall be necessary for a separate Participation Notice to be furnished, and the
terms and provisions of this Section 5.1 separately complied with, in order to
consummate such Issuance pursuant to this Section 5.1.

(b) Irrevocable Acceptance. The acceptance of each Participating Buyer shall be
irrevocable except as hereinafter provided in Section 5.1.2(c), and each such
Participating Buyer shall be bound and obligated to acquire in the Issuance on
the same terms and conditions as the Prospective Subscriber, with respect to
each unit of Subject Securities issued, such amount of Subject Securities as
such Participating Buyer has specified in such Participating Buyer’s written
notice of acceptance.

(c) Time Limitation. If, at the end of the 90th day following the date of the
delivery of the Participation Notice, the Issuer has not completed the Issuance,
each Participating Buyer shall be released from all obligations under its
written notice of acceptance, the Participation Notice shall be null and void,
and it shall be necessary for a separate Participation Notice to be furnished,
and the terms and provisions of this Section 5.1 separately complied with, in
order to consummate such Issuance pursuant to this Section 5.1, unless the
failure to complete such Issuance involves a failure by any governmental or
regulatory authority, including the DOJ or FTC, or by the Company’s stockholders
in accordance with the listing standards of the New York Stock Exchange,
American Stock Exchange or such other national securities exchange or market on
which the Common Stock is then listed, to approve such Issuance, in which case
the Issuer will have one hundred eighty (180) days beyond such 90th day in which
to obtain any such approval and complete the Issuance before the Participation
Notice becomes null and void.

(d) Other Securities. The Issuer may condition the participation of the
Investors in an Issuance upon the purchase by such Investors of any securities
(including debt securities) other than Subject Securities (“Other Securities”)
if and to the extent that the Prospective Subscribers’ participation in such
Issuance is so conditioned. In such case, each Participating Buyer shall acquire
in the Issuance, together with the Subject Securities to be acquired by it,
Other Securities in the same proportion to the Subject Securities to be acquired
by it as the proportion of Other Securities to Subject Securities being acquired
by the Prospective Subscriber in the Issuance, on the same terms and conditions,
as to each unit of Subject Securities and Other Securities issued to the
Participating Buyers, as the Prospective Subscriber shall be issued units of
Subject Securities and Other Securities.

 

- 20 -



--------------------------------------------------------------------------------

(e) Closing. Subject to the provisions of Section 5.1.2 that relate to the
timing of the completion of a proposed Issuance and subject to obtaining any
required stockholder, governmental or regulatory approval therefor, the closing
of an Issuance pursuant to Section 5.1 shall take place (a) (i) on the proposed
date of Issuance, if any, set forth in the Participation Notice; provided that
consummation of any Issuance may be extended beyond such date at the election of
a Requisite Majority and the Company to the extent necessary to obtain any
applicable stockholder, governmental or regulatory approval or other required
approval or to satisfy other conditions, or (ii) if no proposed Transfer date
was required to be specified in the Participation Notice, at such time as the
Issuer shall specify by notice to each Participating Buyer; provided that, as to
any Participating Buyer, such closing shall not be prior to the date that is ten
(10) business days after the Issuer furnishes the applicable Participation
Notice without the consent of such Participating Buyer, and (b) at such place as
the Issuer shall specify by notice to each Participating Buyer. At the closing
of any Issuance under this Section 5.1.2, each Participating Buyer shall be
delivered the notes, certificates or other instruments evidencing the Subject
Securities (and, if applicable, Other Securities) to be issued to such
Participating Buyer, registered in the name of such Participating Buyer or such
Participating Buyer’s designated nominee, with any transfer tax stamps affixed,
against delivery by such Participating Buyer of the applicable consideration.

5.1.3 Period. The foregoing provisions of this Section 5.1 shall terminate with
respect to all Investors upon the date of a Qualified Public Offering.

5.2 Warrant Participation Rights. Notwithstanding the requirements of
Section 5.1, the Company may proceed with any Issuance of Common Stock upon
exercise of Public Warrants (a “Warrant Issuance”) without complying with the
provisions of Section 5.1; provided that the Company shall:

(a) within fifteen (15) business days after such Warrant Issuance, provide each
Significant Investor with written notice of such Warrant Issuance setting forth
(i) the number of shares of Common Stock included in such Warrant Issuance (the
“Exercise Shares”), (ii) the purchase price for the Common Stock included in
such Warrant Issuance (the “Purchase Price”) and (iii) the date of such Warrant
Issuance;

(b) offer to issue to each Significant Investor that is an accredited investor
within the meaning of Rule 501 under the Securities Act, at a per share purchase
price equal to the Purchase Price, up to such number of the shares of Common
Stock as is equal to such Significant Investor’s Public Warrant Percentage
multiplied by the product of (i) 2.4364 and (ii) the total number of Exercise
Shares included in such Warrant Issuance;

 

- 21 -



--------------------------------------------------------------------------------

(c) keep such offer open for a period of at least fifteen (15) business days,
during which period, each Significant Investor may accept such offer by sending
a written acceptance to the Company (which acceptance shall include the
Investment Certifications) (each Significant Investor accepting such offer and
providing the Investment Certifications, a “Participating Warrant Buyer”)
committing to purchase a number of shares of Common Stock (not in any event to
exceed the maximum number of shares allocable to such Investor pursuant to
Section 5.2(b) above); and

(d) at the closing of any Issuance under this Section 5.2, which, shall not be
earlier than twenty (20) business days or later than thirty (30) business days
after the acceptance of such offer pursuant to Section 5.2(c) above (provided,
that, (i) if such Issuance is subject to any stockholder, governmental or
regulatory approval, such period shall be extended until the later of (A) the
expiration of five (5) business days after all such governmental or regulatory
approvals have been received by the Company, but in no event later than ninety
(90) days following the date of acceptance of such offer pursuant to
Section 5.2(c), and (B) the expiration of five (5) business days after the date
upon which all such stockholder approvals have been received by the Company),
deliver the certificates or other instruments evidencing the shares of Common
Stock to be issued to the Participating Warrant Buyer that accepts such offer,
registered in the name of such Participating Warrant Buyer or such Participating
Warrant Buyer’s designated nominee against delivery by such Participating
Warrant Buyer of the applicable consideration. Each Significant Investor agrees
to cast all votes to which such Significant Investor is entitled in respect of
the Shares, whether at any annual or special meeting, by written consent or
otherwise, to approve each Issuance under this Section 5.2 that is subject to
stockholder approval.

5.3 Excluded Transactions. The provisions of this Section 5 shall not apply to
any of the following types of Issuances by the Company or any Subsidiary of the
Company:

(a) any Issuance of shares of Common Stock (i) upon the exercise or conversion
of any Convertible Securities (A) outstanding as of the Closing Date (other than
Issuances of Common Stock upon exercise of Public Warrants not held by an
Investor) or (B) issued in compliance with this Section 5 and (ii) pursuant to
Section 5;

(b) any Issuance of shares of Common Stock upon the conversion of any shares of
Non-Voting Common Stock;

(c) any Issuance of shares of Common Stock pursuant to a Public Offering or any
Issuance pursuant to Rule 144A under the Securities Act;

(d) any Issuance of Subject Securities in connection with the Closing or the
indemnification obligations of the Company under Article VIII of the Exchange
Agreement;

 

- 22 -



--------------------------------------------------------------------------------

(e) any Issuance of Subject Securities in connection with any stock split or
stock dividend or upon any subdivision or combination that is approved by the
Board;

(f) any Issuance of Subject Securities representing in the aggregate (on an
as-converted basis) less than five percent (5%) of the then outstanding shares
of Common Stock of the Company to one or more bona fide lenders that are not
Affiliates of an Investor in connection with any present or future borrowing,
line of credit, guarantee, leasing or similar financing arrangement approved by
the Board;

(g) subject to any required approval of the Requisite Majority under
Section 6.2, any Issuance of Subject Securities relating to any acquisition or
merger after the Closing Date involving the Company or any of its Subsidiaries
that is approved by the Board;

(h) subject to any required approval of the Requisite Majority under
Section 6.2, any Issuance of any shares of Common Stock (or Options) to
employees, directors or officers of, or consultants to, the Company or any
Subsidiary of the Company pursuant to any plan, agreement or arrangement
approved by the Board; and

(i) any Issuance of Subject Securities to the Company or any direct or indirect
wholly-owned (for this purpose, disregarding any director qualifying or similar
shares) Subsidiary of the Company.

5.4 Other Participation Terms.

5.4.1 Certain Legal Requirements. If the participation in any Issuance of
Subject Securities by an Investor as a Participating Buyer or Participating
Warrant Buyer would require under applicable law (a) the registration or
qualification of such securities or (b) the provision to any participant in the
Issuance of any information (other than information required to be provided
pursuant to Section 5) regarding the Company or any of its Subsidiaries or such
securities that is not otherwise required to be provided for the Issuance, such
Investor shall not have the right to participate in the Issuance. Without
limiting the generality of the foregoing, it is understood and agreed that
neither the Company nor the Issuer shall be under any obligation to effect a
registration of such securities under the Securities Act or similar state
statutes.

5.4.2 Further Assurances. The Company and each Participating Buyer and
Participating Warrant Buyer, whether in such Participating Buyer’s capacity as a
stockholder, officer or director of the Company or otherwise, shall use its
reasonable best efforts to take or cause to be taken all such reasonable actions
as may be necessary or reasonably desirable to expeditiously consummate each
Issuance pursuant to this Section 5 and any related transactions, including
executing, acknowledging and delivering consents, assignments, waivers and other
documents or instruments; filing applications, reports, returns, filings and
other documents or instruments with governmental

 

- 23 -



--------------------------------------------------------------------------------

authorities; and otherwise cooperating with the Issuer and the Prospective Buyer
or the Participating Warrant Buyer, as the case may be. Without limiting the
generality of the foregoing, each such Participating Buyer and Participating
Warrant Buyer agrees to execute and deliver such subscription and other
agreements specified by the Issuer to which the Prospective Buyer or
Participating Warrant Buyer, as the case may be, will be party. In connection
with any governmental or regulatory approval required for any Issuance,
including any such required approval of the DOJ or FTC, the Company shall file
such applications and other materials as are necessary or desirable to file in
order to obtain such governmental or regulatory approval, and each Investor
shall cooperate with the Company and promptly provide it with any and all
information, certifications and other materials necessary or otherwise
reasonably requested by the Company to complete the filing of such applications
and materials and to obtain such governmental or regulatory approval. Without
limitation to the foregoing sentence, the Company shall use its reasonable best
efforts to obtain such governmental or regulatory approval as promptly as
practicable, including (a) diligently prosecuting any such applications and
other filings and, when applicable, opposing any petitions to deny, or any other
objections filed with respect to, any such applications or other filings, and
(b) promptly taking all other actions reasonably requested by a Requisite
Majority as necessary or desirable to facilitate obtaining such governmental or
regulatory approval.

5.4.3 Expenses. All costs and expenses incurred by the Issuer in connection with
any proposed Issuance of Subject Securities pursuant to this Section 5 (whether
or not consummated), including all attorney’s fees and expenses, all accounting
fees and expenses and all finders, brokerage or investment banking fees, charges
or commissions, shall be paid by the Company or the Issuer. All costs or
expenses incurred by or on behalf of any Investor in connection with any such
proposed Issuance (whether or not consummated) shall be borne by such Investor.

6. APPROVAL RIGHTS.

6.1 Unanimous Stockholder Approval Rights. Other than as expressly contemplated
by the Exchange Agreement or this Agreement, without the prior written consent
of the Unanimous Significant Investors, the Company shall not:

(a) up to and including the fourth anniversary of the date of the Exchange
Agreement, consummate, or permit any Subsidiary of the Company to consummate, a
Change of Control where the consideration to be paid in respect of each
outstanding share of Common Stock in such transaction is less than $12.00 per
Equivalent Share (subject to appropriate adjustment for stock splits, stock
dividends, combinations and other similar recapitalizations affecting shares of
Common Stock);

(b) incur, and shall not permit any of its Subsidiaries to incur, any
indebtedness for borrowed money in an aggregate principal amount (excluding
obligations with respect to capital leases) on a consolidated basis that would
exceed four and one-half (4.5) times the Adjusted EBITDA for the immediately
preceding twelve-month period;

 

- 24 -



--------------------------------------------------------------------------------

(c) sell or otherwise dispose of (by sale of assets or stock, merger or
otherwise) any of its properties or assets, or permit any of its Subsidiaries to
sell or otherwise dispose of (by sale of assets or stock, merger or otherwise)
any of its properties or assets, for a sale price in excess of $50 million in a
single transaction or a series of related transactions;

(d) enter into, or permit any of its Subsidiaries to enter into, any transaction
with an Affiliate of the Company, other than on an arm’s length basis;

(e) amend, alter or repeal any provision of the Certificate of Incorporation or
By-laws of the Company;

(f) change the domicile of the Company from the United States of America;

(g) make any material change in the accounting policies of the Company (to the
extent such change would require the approval of the Board);

(h) repurchase or redeem (or permit any Subsidiary of the Company to purchase)
any shares of capital stock (or securities convertible into, or exchangeable or
exercisable for capital stock) held by an Investor, other than in connection
with a repurchase or redemption of shares held by all of the Investors on a pro
rata basis according to the number of Shares owned by each Investor;

(i) amend or modify the terms of the Tranche A Loan, Tranche C Loan or Tranche D
Loan; or

(j) enter into an agreement, or permit any Subsidiary of the Company to enter
into an agreement, to do any of the foregoing.

6.2 Other Stockholder Approval Rights. Other than as expressly contemplated by
the Exchange Agreement or this Agreement, without the prior written consent of a
Requisite Majority, the Company shall not:

(a) up to and including the fourth anniversary of the date of the Exchange
Agreement, consummate, or permit any Subsidiary to consummate, a Change of
Control where the consideration to be paid in respect of each outstanding share
of Common Stock in such transaction is greater than or equal to $12.00 per
Equivalent Share (subject to appropriate adjustment for stock splits, stock
dividends, combinations and other similar recapitalizations affecting shares of
Common Stock);

(b) following the fourth anniversary of the date of the Exchange Agreement,
consummate a Change of Control;

(c) make any investment or enter into, and shall not permit any of its
Subsidiaries to make any investment or enter into, any joint venture, strategic
alliance or similar transaction, providing for payments (whether in cash,
property or securities) by the Company and its Subsidiaries of more than $50
million in the aggregate in or to any such investment, joint venture, strategic
alliance or transaction;

 

- 25 -



--------------------------------------------------------------------------------

(d) issue, repurchase or redeem, or permit its Subsidiaries to issue, repurchase
or redeem, any shares of capital stock (or securities convertible into, or
exchangeable or exercisable for capital stock), other than (i) issuances
pursuant to the Company’s 2008 Stock Incentive Plan, as amended as of the
Closing, (ii) issuances upon exercise of the Public Warrants or (iii) issuances
pursuant to Section 5, or (iv) repurchases from former employees, officers,
directors, consultants or other persons who performed services for the Company
or any Subsidiary in connection with the cessation of such employment or
service;

(e) declare or pay any dividend or make any distribution on any shares of
capital stock of the Company (other than dividends on Common Stock payable
solely in Common Stock);

(f) guarantee, assume, incur or refinance, or permit any of its Subsidiaries to
guarantee, assume, incur or refinance, any indebtedness for borrowed money
(excluding obligations with respect to capital leases in an aggregate annual
amount less than $25 million), other than outstanding indebtedness incurred from
time to time pursuant to credit agreements of the Company or any of its
Subsidiaries in effect upon the Closing, provided that the consent of a
Requisite Majority shall be required for any amendment, modification or
extension of such credit agreements;

(g) enter into, amend, modify or terminate any agreement with the Chairman
and/or Chief Executive Officer of the Company;

(h) enter into any settlement agreement relating to a legal proceeding
(including an investigation) or series of related proceedings, providing for a
payment by the Company and its Subsidiaries of more than $15 million;

(i) establish, adopt, enter into, amend or modify or terminate any employee or
director stock incentive plan for the Company and its Subsidiaries;

(j) enter into, or permit any of its Subsidiaries to enter into, any transaction
or series of related transactions with an Affiliate of the Company providing for
payments by the Company and its Subsidiaries in excess of $1 million; or

(k) enter into an agreement, or permit any Subsidiary of the Company to enter
into an agreement, to do any of the foregoing.

6.3 Board Approval Requirements. Without the prior approval of the Board,
including (i) one Ares Director designated to the Board by the Ares Significant
Investor pursuant to Section 2.1.2(a), if any, and (ii) one director designated
to the Board by the PEP Significant Investor and the Ayala Significant Investor
pursuant to Section 2.1.2(b), if any, the Company shall not:

(a) commence any liquidation, dissolution or voluntary bankruptcy,
administration, recapitalization or reorganization of the Company; or

 

- 26 -



--------------------------------------------------------------------------------

(b) approve a budget for any fiscal year of the Company or a material deviation
from an approved budget for any fiscal year of the Company.

7. ADDITIONAL AGREEMENTS.

7.1 Inspection. The Company shall permit any authorized representative of each
Significant Investor that, together with its Affiliates, owns Shares
representing at least seven and one-half percent (7.5%) of the then outstanding
shares of Common Stock to visit and inspect the properties of the Company,
including its corporate and financial records, and to discuss its business and
finances with officers of the Company, during normal business hours following
reasonable notice and as often as may be reasonably requested.

7.2 Financial Statements and Other Information.

7.2.1 At any time in which the Company is not required to file annual, quarterly
and periodic reports with the Commission pursuant to Sections 13 or 15(d) of the
Exchange Act, the Company shall deliver to each Significant Investor that,
together with its Affiliates, owns Shares representing at least seven and
one-half percent (7.5%) of the then outstanding shares of Common Stock:

(a) as soon as available after the end of each fiscal year of the Company, and
in any event within ninety (90) days after the end of each fiscal year of the
Company (unless the Company has reasonably requested an extension not exceeding
thirty (30) days), an audited consolidated balance sheet of the Company and its
Subsidiaries as at the end of such year and audited consolidated statements of
income, retained earnings and cash flows of the Company and its Subsidiaries for
such year, certified by certified public accountants of established national
reputation selected by the Company, and prepared in accordance with U.S.
generally accepted accounting principles consistently applied; and

(b) as soon as available after the end of each fiscal quarter of the Company
(other than the fourth quarter), and in any event within forty-five (45) days
after the end of each fiscal quarter of the Company (other than the fourth
quarter) (unless the Company has reasonably requested an extension not exceeding
thirty (30) days), an unaudited consolidated balance sheet of the Company and
its Subsidiaries as at the end of such quarter, and unaudited consolidated
statements of income, retained earnings and cash flows of the Company and its
Subsidiaries for such fiscal quarter and for the current fiscal year to the end
of such fiscal quarter, prepared in accordance with U.S. generally accepted
accounting principles (subject to normal year-end audit adjustments and the
absence of notes thereto).

 

- 27 -



--------------------------------------------------------------------------------

7.2.2 Until the date of a Qualified Public Offering, the Company shall deliver
to each Significant Investor that, together with its Affiliates, owns Shares
representing at least seven and one-half percent (7.5%) of the then outstanding
shares of Common Stock:

(a) as soon as available after the end of each calendar month and in any event
within twenty (20) days thereafter, a summary of the Company’s financial
performance not to exceed one page in length in a form to be mutually agreed
upon by the Company and the Significant Investors promptly following execution
of this Agreement;

(b) as soon as available prior to or after the end of each fiscal year and in
any event within three (3) days following approval by the Board, the approved
budget and annual business plan of the Company and its Subsidiaries for the
subsequent fiscal year;

(c) such other notices, information and data with respect to the Company as the
Company delivers to the holders of its capital stock at the same time it
delivers such items to such holders; and

(d) any information necessary to assist such Significant Investor in preparing
its tax filings with respect to the Company and each of its Subsidiaries as from
time to time may be reasonably requested by such Significant Investor.

7.3 Directors’ and Officers’ Insurance; Indemnification Agreement.

7.3.1 The Company shall, if not already in place, purchase, within a reasonable
period following the Closing Date, and maintain for such periods as the Board
shall in good faith determine, at its expense, insurance in an amount determined
in good faith by the Board to be appropriate, on behalf of any person who after
the Closing Date is or was a director or officer of the Company or any
Subsidiary, or is or was serving at the request of the Company or any Subsidiary
as a director, officer, employee or agent of another limited company,
corporation, partnership, joint venture, trust or other enterprise, including
any Subsidiary of the Company, against any expense, liability or loss asserted
against such person and incurred by such person in any such capacity, or arising
out of such person’s status as such, subject to customary exclusions. The
provisions of this Section 7.3.1 shall survive any termination of this
Agreement.

7.3.2 The Company shall enter into an indemnification agreement with each
Significant Investor Director consistent with the form of indemnification
agreement filed as Exhibit 10.1 to the Company’s current report on Form 8-K
filed with the Commission on August 12, 2008 or in such other form as shall be
acceptable to such Significant Investor Director.

 

- 28 -



--------------------------------------------------------------------------------

7.4 Other Business Opportunities. In recognition that certain of the Significant
Investors currently have, and will in the future have or will consider
acquiring, investments in numerous companies with respect to which such
Significant Investor may serve as an advisor, a director or in some other
capacity, and in recognition that such Significant Investor may have a myriad of
duties to various investors and partners, and in anticipation that the Company,
on the one hand, and such Significant Investor (or one or more affiliates,
associated investment funds or portfolio companies), on the other hand, may
engage in the same or similar activities or lines of business and have an
interest in the same areas of corporate opportunities, and in recognition of the
benefits to be derived by the Company hereunder and in recognition of the
difficulties which may confront any Significant Investor who desires and
endeavors fully to satisfy such Significant Investor’s duties, in determining
the full scope of such duties in any particular situation, the provisions of
this Section 7.4 are set forth to regulate, define and guide the conduct of
certain affairs of the Company as they may involve such Significant Investor.

7.4.1 Such Significant Investor and Significant Investor Director shall have the
right:

(a) to directly or indirectly engage in or invest in any business (including any
business activities or lines of business that are the same as or similar to
those pursued by, or competitive with, the Company and its Subsidiaries);
provided, that no person serving as a Significant Investor Director shall also
serve as a director or in a similar capacity for such other business,

(b) to directly or indirectly do business with any client or customer of the
Company and its Subsidiaries,

(c) to take any other action that such Significant Investor believes in good
faith is necessary to or appropriate to fulfill its obligations as described in
the first sentence of this Section 7.4, and

(d) not to present potential transactions, matters or business opportunities to
the Company or any of its Subsidiaries, and to pursue, directly or indirectly,
any such opportunity for itself or himself, as the case may be, and to direct
any such opportunity to another Person.

7.4.2 Such Significant Investor and its Affiliates shall have no duty
(contractual or otherwise) to communicate or present any corporate opportunities
to the Company or any of its Affiliates or to refrain from any actions specified
in Section 7.4.1, and the Company, on its own behalf and on behalf of its
Affiliates, hereby renounces and waives any right to require such Significant
Investor or its Affiliates to act in a manner inconsistent with the provisions
of this Section 7.4.

7.4.3 Such Significant Investor and its Affiliates shall not be liable to the
Company or any of its Affiliates for breach of any duty (contractual or
otherwise) by reason of any activities or omissions of the types referred to in
this Section 7.4 or such Significant Investor’s or its Affiliates’ participation
therein.

 

- 29 -



--------------------------------------------------------------------------------

7.5 Confidentiality.

7.5.1 Each Investor agrees that it shall (and shall cause its officers,
directors, employees and Affiliates that are provided with Confidential
Information and the officers, directors and employees of its Affiliates that are
provided with Confidential Information, and shall use commercially reasonable
efforts to cause its partners, legal counsel, agents and representatives that
are provided with Confidential Information and the partners, legal counsel,
agents and representatives of its Affiliates that are provided with Confidential
Information (collectively, the “Confidentiality Affiliates”), to) (i) hold
confidential and not disclose (other than by an Investor to its Confidentiality
Affiliates in connection with a permitted purpose hereunder), without the prior
written consent of the Company, all confidential or proprietary written,
recorded or oral information or data (including research, developmental,
engineering, manufacturing, technical, marketing, sales, financial, operating,
performance, cost, business and process information or data, know how and
computer programming and other software techniques) provided or developed by the
Company and any of its Subsidiaries, another Investor or its Confidentiality
Affiliates in connection herewith (including all information provided by the
Company pursuant to Section 7.2.2), whether such confidentiality or proprietary
status is indicated orally or in writing or in a context in which the Company
and any of its Subsidiaries or the disclosing Investor or any of their
Confidentiality Affiliates reasonably communicated, or the receiving Investor or
its Confidentiality Affiliates should reasonably have understood, that the
information should be treated as confidential, whether or not the specific words
“confidential” or “proprietary” are used (“Confidential Information”) and
(ii) use such Confidential Information only for the purposes of performing its
obligations hereunder or under any other agreement with the Company to which it
is a party, carrying on the business of the Company and monitoring its
investment in the Company. Notwithstanding the foregoing, each Significant
Investor may disclose any such Confidential Information on a confidential basis
(a) to current and prospective lenders in connection with a loan or prospective
loan to such Significant Investor, to any other Investor and to prospective
purchasers of Shares from a Significant Investor, as well as to their legal
counsel, auditors, agents and representatives, (b) to partners, members or
prospective partners or members of, or investors in, an Investor or its
Confidentiality Affiliates or (c) as a Dragging Investor in connection with the
exercise of its rights under Section 4.3.

7.5.2 The obligations contained in Section 7.5.1 shall not apply, or shall cease
to apply, to Confidential Information if or when, and to the extent that, such
Confidential Information (i) was, or becomes through no breach of the receiving
Investor’s obligations hereunder, known to the public, (ii) becomes known to the
receiving Investor or its Confidentiality Affiliates from other sources under
circumstances not involving any breach of any confidentiality obligation by such
source, (iii) is independently developed by the receiving Investor or its
Confidentiality Affiliates, or (iv) is required to be disclosed by law,
governmental regulation or applicable legal process (including any laws, rules
or regulations applicable to Ayala Corporation in its capacity as a public
company in the Philippines).

 

- 30 -



--------------------------------------------------------------------------------

7.6 Reimbursement; No Obligation to Pay Fees. The Company shall pay or cause to
be paid directly, or reimburse each Significant Investor Director for such
Significant Investor Director’s reasonable out-of-pocket expenses incurred in
connection with the performance of such Significant Investor Director’s
responsibilities set forth herein. Without prior written consent of the Chief
Executive Officer of the Company and the Board with Requisite Board Approval,
the Company shall not be obligated to pay any fees (including director fees or
similar compensation paid by portfolio companies to private equity firms) or
similar remuneration to the Significant Investors or the Significant Investor
Directors, or any of their respective Affiliates.

8. REMEDIES.

Each party to this Agreement has all remedies available at law, in equity or
otherwise against any other party in the event of any breach or violation of
this Agreement or any default hereunder by such other party. The parties
acknowledge and agree that in the event of any breach of this Agreement, in
addition to any other remedies that may be available against the breaching
party, each of the parties hereto shall be entitled to specific performance of
the obligations of the breaching party and, in addition, to such other equitable
remedies against the breaching party (including preliminary or temporary relief)
as may be appropriate in the circumstances.

9. LEGENDS.

9.1 Restrictive Legend. Each certificate representing Shares shall have a legend
in substantially the following form endorsed conspicuously thereupon:

The voting of the shares of stock evidenced by this certificate and the sale,
encumbrance, transfer or other disposition thereof are subject to the provisions
of the Corporation’s Certificate of Incorporation, By-laws and a Stockholders
Agreement to which the Corporation and certain of its stockholders are party, a
copy of which may be inspected at the principal office of the Corporation or
obtained from the Corporation without charge.

In the event of a Transfer of Shares permitted by this Agreement in which the
transferee thereof is not required pursuant to this Agreement to become bound
by, or become a party to, this Agreement with respect to such Shares, such
transferee will have the right to have the foregoing legend removed at the
Company’s expense from any certificates representing such Shares (insofar as
such legend references the provisions of this Agreement) by the delivery of
substitute certificates to evidence such Shares that do not reference this
Agreement.

9.2 1933 Act Legend. Each certificate representing Shares shall also have a
legend in substantially the following form endorsed conspicuously thereupon:

The securities evidenced by this certificate were issued without registration
under the Securities Act of 1933, as amended (the “Act”), and may not be sold,
assigned, pledged or otherwise transferred in the absence of an effective
registration statement under the Act covering the transfer thereof or an opinion
of counsel, satisfactory to Stream Global Services, Inc. (the “Corporation”),
that registration under the Act is not required.

 

- 31 -



--------------------------------------------------------------------------------

9.3 Stop Transfer Instruction. The Company will instruct any transfer agent not
to register the Transfer of any Shares unless the conditions specified in the
foregoing legends and this Agreement are satisfied.

9.4 Termination of 1933 Act Legend. The requirement imposed by Section 9.2 shall
cease and terminate as to any particular Shares (i) when, in the opinion of
counsel reasonably acceptable to the Company, such legend is no longer required
in order to assure compliance by the Company with the Securities Act or
(ii) when such Shares have been effectively registered under the Securities Act
or transferred pursuant to Rule 144. Wherever such requirement shall cease and
terminate as to any Shares, then the holder thereof shall be entitled to receive
from the Company, as the case may be, without expense, new certificates not
bearing the legend set forth in Section 9.2.

9.5 Book-Entry Shares. The provisions of this Section 9 and the share legends
required hereunder shall apply to Shares that are represented by book entry (as
opposed to certificates) to the same extent as if such Shares were represented
by certificates.

10. AMENDMENT, TERMINATION, ETC.

10.1 Oral Amendments. This Agreement may not be orally amended, modified,
extended or terminated, nor shall any purported oral waiver of any of its terms
be effective.

10.2 Written Amendments. This Agreement may be amended, modified, extended or
terminated, and the provisions hereof may be waived, but only by an agreement in
writing signed by the Company and either (i) the Requisite Majority or (ii) if
none of the Significant Investors, together with its Affiliates, own Shares
representing at least seven and one-half percent (7.5%) of the then outstanding
shares of Common Stock, the Investors owning a majority of the Shares then owned
by the Investors; provided that:

(a) the consent of each of the Significant Investors also shall be required if
the amendment, modification, extension or termination (i) relates to this
Section 10.2 or (ii) does not apply to all of the Significant Investors in the
same fashion;

(b) the consent of a Significant Investor also shall be required so long as such
Significant Investor, together with its Affiliates, owns more than five percent
(5%) of the then outstanding shares of Common Stock;

 

- 32 -



--------------------------------------------------------------------------------

(c) the consent of each of Mr. Murray and Trillium also shall be required for
any amendment, modification, extension or termination of Section 2.1.2(f) (for
so long as Mr. Murray is the Chief Executive Officer of the Company), Section 3
(for so long as any of the Murray Investors or Trillium Investors is bound by
Section 3), Sections 4.1, 4.2 or 4.4 (for so long as any of the Murray Investors
or Trillium Investors is bound by Sections 4.1 or 4.2), Section 7.6 (for so long
as Mr. Murray is the Chief Executive Officer of the Company), Section 10.2 (for
so long as Mr. Murray is the Chief Executive Officer of the Company or any of
the Murray Investors or Trillium Investors is bound by any provision of this
Agreement), Section 10.3 (for so long as Mr. Murray is the Chief Executive
Officer or any of the Murray Investors or Trillium Investors is bound by any
provision of this Agreement), or any of the defined terms used in Sections
2.1.2(f), 3, 4.1, 4.2, 4.4, 7.6, 10.2 or 10.3 (for so long as Mr. Murray is the
Chief Executive Officer of the Company or any of the Murray Investors or
Trillium Investors is bound by any provision of this Agreement); and

(d) the consent of any Investor also shall be required if such amendment,
modification, extension or termination would adversely and disproportionately
affect the rights and/or obligations of such Investor.

10.3 Termination. This Agreement shall terminate on the earlier of (i) the first
date on which the Significant Investors, together with their respective
Affiliates, collectively own Shares representing less than ten percent (10%) of
the then outstanding shares of Common Stock and (ii) the consummation of a Sale
of the Company.

10.4 Effect of Termination. No termination (in whole or in part) of this
Agreement shall relieve any Person of liability for any breach by it prior to
such termination.

11. DEFINITIONS, ETC.

11.1 Certain Matters of Construction. In this Agreement, unless specified
otherwise:

(a) references to Sections, Exhibits or Schedules are to Sections of, or
Exhibits or Schedules to, this Agreement;

(b) all Exhibits and Schedules to this Agreement are hereby incorporated in and
made a part of this Agreement as if set forth in full herein, and any
capitalized terms used but not otherwise defined in any such Exhibit or Schedule
shall have the meanings given to those terms in this Agreement;

(c) the captions and headings in this Agreement are provided for convenience and
do not affect its meaning;

(d) the words “hereof”, “herein”, “hereunder” and words of similar import refer
to this Agreement as a whole and not to any particular Section or provision of
this Agreement, and reference to a particular Section of this Agreement will be
deemed to include all subsections thereof;

 

- 33 -



--------------------------------------------------------------------------------

(e) the word “including” means “including, without limitation”;

(f) definitions are equally applicable to both nouns and verbs and the singular
and plural forms of the terms defined;

(g) the masculine, feminine and neuter genders each include the others;

(h) any reference to an agreement or organizational document, such as a
certificate of incorporation, means that agreement or organizational document as
amended or supplemented from time to time, subject to any restrictions on
amendment contained in such agreement or organizational document, and any
reference to a statute, rule or regulation means that statute, rule or
regulation as amended or supplemented from time to time and any corresponding
provisions of any successor statute, rule or regulation;

(i) if any date specified in this Agreement as a date for taking action falls on
a day that is not a business day, then that action may be taken on the next
business day; and

(j) the word “party” refers only to a party to this Agreement.

11.2 Definitions. The following terms have the following meanings:

“Acceptance Period” has the meaning set forth in Section 4.1.4.

“Adjusted EBITDA” has the meaning set forth in the Company’s then existing
credit agreement, or, alternatively if no such credit agreement exists or such
term is not defined in the then existing credit agreement, the Company’s
consolidated earnings before interest, taxes, depreciation and amortization, as
adjusted for (i) the pro forma impact of acquisitions and divestitures,
(ii) non-recurring gains and charges, such as transaction-related costs, gains
on the sales of assets, asset impairments and restructuring charges,
(iii) non-cash income, gains, expenses or charges that do not relate to expected
cash inflows or outflows in future periods, (iv) non-cash foreign currency gains
and losses, (v) stock compensation charges and (vi) other similar items.

“Adverse Claim” has the meaning set forth in Section 8-102 of the applicable
Uniform Commercial Code.

“Affiliate” means, with respect to any specified Person, (a) any other Person
that directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person, or (b) if
such specified Person is a natural person, any Member of the Immediate Family of
such specified Person. For the

 

- 34 -



--------------------------------------------------------------------------------

purposes of this Agreement, “control” (including, with correlative meanings, the
terms “controlling,” “controlled by” and “under common control with”), as used
with respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by agreement or
otherwise. For purposes of this Agreement, no Investor shall be deemed an
Affiliate of any other Investor by virtue of its ownership interest in the
Company.

“Agreement” has the meaning set forth in the Preamble.

“Ares” has the meaning set forth in the Preamble.

“Ares Director” has the meaning set forth in Section 2.1.2.

“Ares Investors” has the meaning set forth in the Preamble.

“Ares Significant Investor” means initially Ares, and thereafter, any single
transferee of at least one-half of the Shares owned by Ares and its Affiliates
upon the Closing that is designated in writing to the Company and each other
Significant Investor as the “Ares Significant Investor” by the transferor prior
to the Transfer of at least one-half of the Shares owned by Ares and its
Affiliates upon the Closing; provided, that if a transferee is so designated the
“Ares Significant Investor”, then the transferor shall no longer be the “Ares
Significant Investor.” In no event shall there be more than one Ares Significant
Investor at any time.

“Ayala” has the meaning set forth in the Preamble.

“Ayala Director” has the meaning set forth in Section 2.1.2.

“Ayala Investors” has the meaning set forth in the Preamble.

“Ayala Significant Investor” means initially Ayala, and thereafter, any single
transferee of at least one-half of the Shares owned by Ayala and its Affiliates
upon the Closing that is designated in writing to the Company and each other
Significant Investor as the “Ayala Significant Investor” by the transferor prior
to the Transfer of at least one-half of the Shares owned by Ayala and its
Affiliates upon the Closing; provided, that if a transferee is so designated the
“Ayala Significant Investor”, then the transferor shall no longer be the “Ayala
Significant Investor.” In no event shall there be more than one Ayala
Significant Investor at any time.

“Board” has the meaning set forth in Section 2.1.1.

“business day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in the City of New
York.

“Change of Control” means: (a) any transaction or series of related
transactions, whether or not the Company is a party thereto, in which, after
giving effect to such

 

- 35 -



--------------------------------------------------------------------------------

transaction or transactions, the Investors as of immediately prior to such
transaction cease to own equity securities representing a majority of the voting
or economic power of the Company or other surviving entity immediately following
such transaction or (b) a sale, lease or other disposition of all or
substantially all of the assets of the Company and its Subsidiaries on a
consolidated basis (including securities of the Subsidiaries of the Company),
other than to (i) a wholly-owned Subsidiary of the Company or (ii) any other
Person of which the Investors as of immediately prior to such transaction own a
majority of the voting and economic power.

“Closing” has the meaning set forth in the Recitals.

“Closing Date” means the date on which the Closing occurs.

“Commission” means the U.S. Securities and Exchange Commission or any successor
entity.

“Common Stock” means the common stock, $0.001 par value per share, of the
Company. If there shall occur any capital reorganization or reclassification or
any consolidation or merger of the Company with or into another corporation,
whether or not the Company is the surviving corporation, then, as part of any
such reorganization, reclassification, consolidation or merger, as the case may
be, Common Stock shall mean the stock or other securities equivalent thereto
following such occurrence and references to Common Stock herein shall be deemed
thereafter to refer to such stock or other securities.

“Company” has the meaning set forth in the Preamble.

“Company Competitor” means any Person listed on Schedule 11.2 attached hereto,
as such schedule may amended from time to time with (a) the consent of the Board
with Requisite Board Approval and (b) the prior written consent of Mr. Murray
(for so long as any of the Murray Investors or Trillium Investors are subject to
Section 3.3).

“Company Exercise Notice” has the meaning set forth in Section 4.1.2.

“Confidential Information” has the meaning set forth in Section 7.5.1.

“Confidentiality Affiliates” has the meaning set forth in Section 7.5.1.

“Convertible Securities” means any evidence of indebtedness, shares of stock
(other than Common Stock), options, warrants or other securities, including
Options and Warrants, that are directly or indirectly convertible into, or
exchangeable or exercisable for, shares of Common Stock.

“Designating Party” has the meaning set forth in Section 2.1.3.

 

- 36 -



--------------------------------------------------------------------------------

“DGCL” means the General Corporation Law of the State of Delaware, as amended.

“DOJ” means the U.S. Department of Justice or any successor entity.

“Drag Along Sale Notice” has the meaning set forth in Section 4.3.1.

“Drag Along Sale Percentage” has the meaning set forth in Section 4.3.

“Drag Along Sellers” has the meaning set forth in Section 4.3.1.

“Dragging Investors” has the meaning set forth in Section 4.3.

“EGS Corp. Shares” has the meaning set forth in the Preamble.

“Equity Holder” means, (i) with respect to Ares, the limited partners of Ares
Corporate Opportunities Fund II, L.P. (or its affiliated investment funds),
(ii) with respect to PEP, the limited partners of Providence Equity Partners VI
International, L.P. (or its affiliated investment funds), or (iii) with respect
to Ayala, the shareholders of Ayala Corporation.

“Equivalent Shares” means, at any given time, (a) as to any number of
outstanding shares of Common Stock that constitute Shares, such number of shares
of Common Stock and (b) as to any outstanding Convertible Securities that
constitute Shares, the maximum number of shares of Common Stock for which or
into which such Convertible Securities may at the time be exercised, converted
or exchanged (or which will become exercisable, convertible or exchangeable on
or prior to, or by reason of, the transaction or circumstance in connection with
which the number of Equivalent Shares is to be determined).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

“Exercise Shares” has the meaning set forth in Section 5.2.

“Exchange Agreement” has the meaning set forth in the Recitals.

“Exempt Transfer” means a Transfer (a) pursuant to Rule 144, (b) pursuant to an
effective registration statement under the Securities Act, (c) pursuant to a
tender offer subject to Section 14(d)(1) of the Exchange Act (other than a
tender offer made by an Investor), (d) to an Equity Holder pursuant to
Section 3.1.1(a), other than an Equity Holder that, together with its
Affiliates, after the consummation of the Transfer would own more than five
percent (5%) of the then outstanding shares of Common Stock, or (e) pursuant to
Section 4.3.

“FTC” means the Federal Trade Commission or any successor entity.

 

- 37 -



--------------------------------------------------------------------------------

“Fully Diluted Shares” means, at any given time, the total number of outstanding
shares of Common Stock (assuming the full conversion, exercise and/or exchange
of all outstanding Convertible Securities other than the Public Warrants not
held by an Investor).

“Independent Director” means a natural person who would satisfy the applicable
director independence requirements under the rules of the New York Stock
Exchange, American Stock Exchange or such other national securities exchange or
market on which the Common Stock is then listed.

“Indirect Transfer” has the meaning set forth in Section 4.1.5.

“Investment Certifications” means a certification, representation and warranty
that such Investor: (A) is an accredited investor within the meaning of Rule 501
under the Securities Act; (B) is acquiring the Subject Securities (and any
securities it may acquire upon exercise or conversion of the Subject Securities)
for its own account for investment and not with a view to, or for sale in
connection with, any distribution thereof, nor with any present intention of
distributing or selling the same; (C) has no present or contemplated agreement,
undertaking, arrangement, obligation, indebtedness or commitment providing for
the disposition of the Subject Securities (or any securities it may acquire upon
exercise or conversion of the Subject Securities); (D) has made such inquiry
concerning the Company and its business and personnel as it has deemed
appropriate; and (E) has sufficient knowledge and experience in finance and
business that it is capable of evaluating the risks and merits of its investment
in the Company.

“Investor Exercise Notice” has the meaning set forth in Section 4.1.3.

“Investor Notice” has the meaning set forth in Section 4.1.2.

“Investors” means each Person executing this Agreement and such other Persons,
if any, that from time to time become party to this Agreement as transferees of
Shares (other than transferees receiving Shares pursuant to (i) a Transfer in
accordance with Rule 144, (ii) a Transfer under an effective registration
statement under the Securities Act or (iii) a tender offer subject to
Section 14(d)(1) of the Exchange Act (other than a tender offer made by an
Investor)); provided, that, solely for purposes of Sections 3, 4.1, 4.2 and 10.2
(and, solely for purposes of such sections, the defined terms used therein),
each of Trillium and Mr. Murray shall be considered an “Investor.”
Notwithstanding the foregoing, none of the Murray Investors, including
Mr. Murray, nor any of the Trillium Investors, including Trillium, shall be
considered an “Investor” under this Agreement, including Sections 3, 4.1 and
4.2, if the employment of Mr. Murray with the Company is terminated without
Cause (as such term is defined in the Murray Employment Agreement) pursuant to
Section 4.5 of the Murray Employment Agreement, or by reason of Mr. Murray’s
death or disability, or if Mr. Murray terminates his employment with the Company
for Good Reason (as such term is defined in the Murray Employment Agreement)
pursuant to Section 4.3 of the Murray Employment Agreement (and in such event,
none of the Murray Investors, including Mr. Murray, nor any of the Trillium
Investors, including Trillium, shall be entitled to any rights under, nor be
bound by the terms of, this Agreement).

 

- 38 -



--------------------------------------------------------------------------------

“Issuance” has the meaning set forth in Section 5.

“Issuer” has the meaning set forth in Section 5.1.1.

“Marketable Securities” means securities that are traded on an established
United States or foreign securities exchange or market and not subject to
restrictions on transfer as a result of any applicable contractual provisions or
the provisions of the Securities Act.

“Mr. Murray” has the meaning set forth in the preamble.

“Member of the Immediate Family” means, with respect to any individual, each
spouse, domestic partner, child, parent, uncle, aunt, nephew, niece, first
cousin, sibling, grandchild or other descendant of such individual, each trust
created solely for the benefit of one or more of the aforementioned Persons and
their spouses and each custodian or guardian of any property of one or more of
the aforementioned Persons in his or her capacity as such custodian or guardian,
and each other relative of such individual approved by the Board.

“Murray Employment Agreement” means that certain Employment Agreement, dated as
of July 15, 2008, by and between the Company and R. Scott Murray (as such
agreement may be amended, modified or supplemented from time to time).

“Murray Investors” has the meaning set forth in the Preamble.

“Non-Voting Common Stock” means the shares of non-voting common stock, par value
$0.001 per share, of the Company issued pursuant to the Exchange Agreement, if
any.

“Offered Shares” has the meaning set forth in Section 4.1.

“Optional Conversion Date” means the earliest to occur of (i) the first
anniversary of the Closing Date, (ii) the termination of the Company’s existing
credit agreement as of August 14, 2009 and (iii) the consummation of a Change of
Control.

“Options” means any options to subscribe for, purchase or otherwise directly
acquire shares of Common Stock from the Company (including restricted stock
units and similar securities), other than any right to purchase shares pursuant
to this Agreement.

“Other Securities” has the meaning set forth in Section 5.1.2.

“Participating Buyer” has the meaning set forth in Section 5.1.2.

 

- 39 -



--------------------------------------------------------------------------------

“Participating Seller” (a) in relation to a Transfer subject to Section 4.2, has
the meaning set forth in Section 4.2.2, and (b) in relation to a Transfer
subject to Section 4.3, has the meaning set forth in Section 4.3.1.

“Participating Warrant Buyer” has the meaning set forth in Section 5.2(c).

“Participation Notice” has the meaning set forth in Section 5.1.1.

“Participation Percentage” means, as to any Investor with respect to a given
Issuance, a fraction, expressed as a percentage, the numerator of which is the
number of Shares owned by such Investor immediately prior to such Issuance and
the denominator of which is the number of Fully Diluted Shares as of immediately
prior to such Issuance.

“PEP” has the meaning set forth in the Preamble.

“PEP Director” has the meaning set forth in Section 2.1.2.

“PEP Investors” has the meaning set forth in the Preamble.

“PEP Significant Investor” means initially PEP, and thereafter, any single
transferee of at least one-half of the Shares owned by PEP and its Affiliates
upon the Closing that is designated in writing to the Company and each other
Significant Investor as the “PEP Significant Investor” by the transferor prior
to the Transfer of at least one-half of the Shares owned by PEP and its
Affiliates upon the Closing; provided, that if a transferee is so designated the
“PEP Significant Investor”, then the transferor shall no longer be the “PEP
Significant Investor.” In no event shall there be more than one PEP Significant
Investor at any time.

“Permissible Transfer” has the meaning set forth in Section 3.1.1.

“Permitted Transferee” means (a) with respect to any Investor, any Affiliate of
such Investor, (b) with respect to any Investor who is a natural person, upon
the death of such Investor, such Investor’s estate, executors, administrators,
personal representatives, heirs, legatees or distributees in each case acquiring
the Shares in question pursuant to the will or other instrument taking effect at
death of such Investor or by applicable laws of descent and distribution and
(c) with respect to any Murray Investor or Trillium Investor, a trust, private
foundation or other Person formed for estate planning purposes for the benefit
of a Murray Investor, Trillium Investor or Member of the Immediate Family of a
Murray Investor or Trillium Investor. In addition, without limiting the
foregoing, with respect to any Murray Investor or Trillium Investor, any
Investor shall be a Permitted Transferee of such Investor’s Permitted
Transferees.

“Person” means any natural person or individual, partnership, corporation,
company, association, trust, joint venture, limited liability company,
unincorporated organization, entity or division, or any government, governmental
department or agency or political subdivision thereof.

 

- 40 -



--------------------------------------------------------------------------------

“Price Per Equivalent Share” means the Board’s good faith determination of the
price per Equivalent Share of any Convertible Securities that are the subject of
an Issuance pursuant to Section 5 hereof.

“Prospective Buyer” means any Person or Persons (including the Company or any of
its Subsidiaries or any Investor) to whom a Prospective Selling Investor may
Transfer Shares.

“Prospective Selling Investor” (a) in relation to a Transfer under Section 4.1,
has the meaning set forth therein and (b) in relation to a Transfer under
Section 4.3, means the Dragging Investors.

“Prospective Subscriber” has the meaning set forth in Section 5.1.1.

“Public Offering” means a public offering and sale of shares of Common Stock for
cash pursuant to an effective registration statement under the Securities Act.

“Public Warrant Percentage” means, as to any Significant Investor with respect
to a given Issuance pursuant to Section 5.2, a fraction expressed as a
percentage, the numerator of which is the number of Shares owned by such
Significant Investor upon the Closing and the denominator of which is the total
number of Shares owned by all Significant Investors upon the Closing; provided
that, solely for purposes of the calculation of each Significant Investor’s
Public Warrant Percentage, until an aggregate of 1,000,000 shares of Common
Stock (subject to appropriate adjustment in the event of any stock split, stock
dividend or other similar event affecting such shares) have been offered to the
Ayala Significant Investor pursuant to Section 5.2, the Ayala Significant
Investor’s Public Warrant Percentage shall be one hundred percent (100%) and
each of the Ares Significant Investor’s and the PEP Significant Investor’s
Public Warrant Percentage shall be zero percent (0.0%).

“Public Warrants” means the Warrants outstanding upon the Closing.

“Purchase Price” has the meaning set forth in Section 5.2.

“Qualified Public Offering” means the first underwritten public offering and
sale of shares of Common Stock after the date of this Agreement pursuant to an
effective registration statement under the Securities Act (other than on Form
S-8 or a comparable form), after which, but not necessarily as a result of
which, the shares of Common Stock then outstanding that will have been issued in
a transaction registered pursuant to a registration statement under the
Securities Act (other than shares of Common Stock (i) held by an Affiliate or
executive officer of the Company or (ii) issued pursuant to a registration
statement on Form S-8 or a comparable form) shall represent at least 20% of the
shares of Common Stock then outstanding.

“Remaining Shares” has the meaning set forth in Section 4.1.2.

 

- 41 -



--------------------------------------------------------------------------------

“Registration Rights Agreement” means the Amended and Restated Registration
Rights Agreement dated as of August 14, 2009 among the Company, the Investors
and the other stockholders of the Company named therein.

“Requisite Board Approval” means the approval of a majority of the members of
the Board (which majority must include, to the extent such a director serves on
the Board, one (1) director designated by the Ares Significant Investor pursuant
to Section 2.1.2(a) and one (1) director designated by the Ayala Significant
Investor and the PEP Significant Investor pursuant to Section 2.1.2(b)).

“Requisite Majority” means any two of the Significant Investors, provided that
the Ares Significant Investor must be one of the two Significant Investors in
favor of the matter in question. The foregoing proviso shall terminate on the
first date on which the Ares Significant Investor, together with its Affiliates,
no longer owns (a) at least two-thirds ( 2/3) of the shares of Common Stock
owned by Ares and its Affiliates upon the Closing and (b) a greater number of
shares of Common Stock than each of the PEP Significant Investor, together with
its Affiliates, and the Ayala Significant Investor, together with its
Affiliates. In addition, if any of the Significant Investors, together with its
Affiliates, no longer owns at least seven and one-half percent (7.5%) of the
then outstanding shares of Common Stock, then the vote or consent of such
Significant Investor will no longer be required for a Requisite Majority.

“Rule 144” means Rule 144 under the Securities Act or any successor provision.

“Sale of the Company” means: (a) any transaction or series of related
transactions, whether or not the Company is a party thereto, in which, after
giving effect to such transaction or transactions, equity securities
representing in excess of fifty percent (50%) of the voting or economic power of
the Company or other surviving entity immediately following such transaction are
owned directly, or indirectly through one or more entities, by any “person” or
“group” (as such terms are used in Section 13(d) of the Exchange Act) of
Persons, other than the Significant Investors and their respective Affiliates,
or (b) a sale, lease or other disposition of all or substantially all of the
assets of the Company and its Subsidiaries on a consolidated basis (including
securities of the Subsidiaries of the Company), other than to a wholly-owned
Subsidiary of the Company).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

“Shares” means with respect to an Investor, (a) all shares of Common Stock owned
by an Investor upon the Closing, (b) all shares of Common Stock actually issued
upon the exercise, conversion or exchange of any Public Warrants owned by an
Investor upon the Closing, (c) all shares of Common Stock and Convertible
Securities acquired by an Investor pursuant to Sections 3, 4 or 5 and (d) all
shares of Common Stock or Convertible Securities acquired by an Investor in
connection with any stock split, stock dividend, subdivision or combination of
shares under (a), (b) or (c). For purposes of this definition, Convertible
Securities shall be treated as a number of Shares equal to the

 

- 42 -



--------------------------------------------------------------------------------

number of Equivalent Shares represented by such Convertible Securities (other
than the Public Warrants) for all purposes of this Agreement, except as
otherwise specifically set forth herein.

“Significant Investors” means the Ares Significant Investor, the Ayala
Significant Investor and the PEP Significant Investor.

“Significant Investor Director” has the meaning set forth in Section 2.1.2.

“Subject Securities” has the meaning set forth in Section 5.

“Subsidiary” means, with respect to any specified Person, any other Person in
which such specified Person, directly or indirectly through one or more
Affiliates or otherwise, beneficially owns a majority of either the ownership
interest (determined by equity or economic interests) in, or the voting control
of, such other Person. For purposes of this Agreement, director’s qualifying
shares or other similar equity interests of any Subsidiary of the Company shall
be deemed to be owned by the Company.

“Tag Along Notice” has the meaning set forth in Section 4.2.

“Tag Along Offer” has the meaning set forth in Section 4.2.2.

“Tag Along Offerees” has the meaning set forth in Section 4.2.

“Tag Along Sale Percentage” has the meaning set forth in Section 4.2.1.

“Tag Along Sale” has the meaning set forth in Section 4.2.

“Tag Along Sellers” has the meaning set forth in Section 4.2.

“Tranche A Loan” means the fifty-five million dollar ($55,000,000) Tranche A
Loan made by AYC Holdings Ltd. to EGS Acquisition Corp. pursuant to the
resolution of the Board of Directors of EGS Acquisition Corp. dated December 18,
2008.

“Tranche C Loan” means collectively (i) the nine million dollar ($9,000,000)
Tranche C-1 Loan made by PEP to EGS Corp. pursuant to the resolution of the
Board of Directors of EGS Corp. dated December 18, 2008 and (ii) the nine
million dollar ($9,000,000) Tranche C-2 Loan made by AYC Holdings Ltd. to EGS
Corp. pursuant to the resolution of the Board of Directors of EGS Corp. dated
December 18, 2008.

“Tranche D Loan” means collectively (i) the five million dollar ($5,000,000)
Tranche D-1 Loan made by PEP to EGS Acquisition Corp. pursuant to the resolution
of the Board of Directors of EGS Acquisition Corp. dated December 18, 2008 and
(ii) the five million dollar ($5,000,000) Tranche D-2 Loan made by AYC Holdings
Ltd. to EGS Acquisition Corp. pursuant to the resolution of the Board of
Directors of EGS Acquisition Corp. dated December 18, 2008.

 

- 43 -



--------------------------------------------------------------------------------

“Third Party” means a prospective purchaser (other than a Permitted Transferee
of the prospective selling Investor) of Shares in a bona fide arm’s-length
transaction.

“Transaction” has the meaning set forth in the Recitals.

“Transfer” means any sale, pledge, assignment, encumbrance, distribution or
other transfer or disposition of Shares or other property to any other Person,
whether directly, indirectly, voluntarily, involuntarily, by operation of law
(including by merger), pursuant to judicial process or otherwise.

“Transfer Notice” has the meaning set forth in Section 4.1.1.

“Trillium” has the meaning set forth in the Preamble.

“Trillium Investors” has the meaning set forth in the Preamble.

“Unanimous Significant Investors” means (i) the Ares Significant Investor, for
so long as the Ares Significant Investor, together with its Affiliates, owns
Shares representing at least one-third ( 1/3) of the Shares owned by Ares and
its Affiliates upon the Closing, (ii) the PEP Significant Investor, for so long
as the PEP Significant Investor, together with its Affiliates, owns Shares
representing at least fifty percent (50%) of the Shares owned by PEP and its
Affiliates upon the Closing, and (iii) the Ayala Significant Investor, for so
long as the Ayala Significant Investor, together with its Affiliates, owns
Shares representing at least fifty percent (50%) of the Shares owned by Ayala
and its Affiliates upon the Closing.

“Unwinding Event” has the meaning set forth in Section 3.1.1.

“Voting Investor” means any Investor that, together with its Affiliates, owns
Shares representing at least five (5%) of the then outstanding shares of Common
Stock.

“Warrants” means any warrants to subscribe for, purchase or otherwise directly
acquire shares of Common Stock.

“Warrant Issuance” has the meaning set forth in Section 5.2.

12. MISCELLANEOUS.

12.1 Stock Incentive Plan. The Company shall, upon the Closing, amend its 2008
Stock Incentive Plan to increase the number of shares of Common Stock covered
thereby to 10,000,000 shares of Common Stock.

12.2 Authority; Effect. Each party hereto represents and warrants to each other
party that this Agreement is a valid and binding obligation of such party,
enforceable against it in accordance with its terms, and that the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby have been duly authorized on behalf of such party and do not violate any
agreement or other

 

- 44 -



--------------------------------------------------------------------------------

instrument applicable to such party or by which its assets are bound. This
Agreement does not, and shall not be construed to, give rise to the creation of
a partnership among any of the parties hereto, or to constitute any of such
parties as members of a joint venture or other association.

12.3 Notices. All notices, requests, demands, claims and other communications
required or permitted in this Agreement shall be effective if in writing and
(a) delivered personally, (b) sent by facsimile, or (c) sent by overnight
courier, in each case, addressed as follows:

If to the Company, to:

Stream Global Services, Inc.

20 William Street, Suite 310

Wellesley, Massachusetts 02481

Telephone: (781) 304-1810

Facsimile: (781) 304-1702

Attention: Chief Executive Officer

and

Stream Global Services, Inc.

20 William Street, Suite 310

Wellesley, Massachusetts 02481

Telephone: (781) 304-1810

Facsimile: (781) 304-1702

Attention: Chief Legal and Administrative Officer

with copies (which shall not constitute notice) to:

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, Massachusetts 02109

Telephone: (617) 526-6000

Facsimile: (617) 526-5000

Attention: Mark G. Borden and Peter N. Handrinos

 

- 45 -



--------------------------------------------------------------------------------

If to any of the Ares Investors, to:

Ares Corporate Opportunities Fund II, L.P.

c/o Ares Management, Inc.

2000 Avenue of the Stars

12th Floor

Los Angeles, CA 90067

Telephone: (310) 201-4100

Facsimile: (310) 201-4157

Attention: David Kaplan and Jeff Schwartz

with a copy (which shall not constitute notice) to:

Proskauer Rose LLP

2049 Century Park East, Suite 3200

Los Angeles, CA 90067-3206

Telephone: (310) 284-4550

Facsimile: (310) 557-2193

Attention: Michael Woronoff

If to any of the PEP Investors, to:

Providence Equity Partners

Lever House

390 Park Avenue, 4th Floor

New York, NY 10022

Telephone: (212) 644-1200

Facsimile: (212) 521-0845

Attention: Julie Richardson

with a copy (which shall not constitute notice) to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Telephone: (212) 310-8000

Facsimile: (212) 310-8007

Attention: Michael Weisser

 

- 46 -



--------------------------------------------------------------------------------

If to any of the Ayala Investors, to:

Ayala Corporation

Tower One Ayala Triangle

Ayala Avenue

Makati City 1226

Philippines

Telephone: 63 (2) 848-5643

Facsimile: 63 (2) 848-5846

Attention: Alfredo I. Ayala

with a copy (which shall not constitute notice) to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Telephone: (212) 310-8000

Facsimile: (212) 310-8007

Attention: Michael Weisser

If to any of the Trillium Investors or Murray Investors to:

Stream Global Services, Inc.

20 William Street, Suite 310

Wellesley, Massachusetts 02481

Telephone: (781) 304-1810

Facsimile: (781) 304-1702

Attention: R. Scott Murray

with copies (which shall not constitute notice) to:

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, Massachusetts 02109

Telephone: (617) 526-6000

Facsimile: (617) 526-5000

Attention: Mark G. Borden and Peter N. Handrinos

Unless otherwise specified herein, such notices or other communications shall be
deemed effective (a) on the date received, if personally delivered, (b) on the
date received if delivered by facsimile on a business day, or if not delivered
on a business day, on the first business day thereafter and (c) two business
days after being sent by overnight courier. Each of the parties hereto shall be
entitled to specify a different address by giving notice as aforesaid to each of
the other parties hereto.

12.4 Binding Effect; Etc. This Agreement and the other agreements referred to
herein constitute the entire agreement of the parties with respect to the
subject matter hereof, supersede all prior or contemporaneous oral or written
agreements or discussions

 

- 47 -



--------------------------------------------------------------------------------

among the parties and their respective Affiliates with respect to such subject
matter, and shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, representatives, successors and permitted assigns.
Except as otherwise expressly provided herein, no Investor may assign any of
his, her or its respective rights or delegate any of his, her or its respective
obligations under this Agreement without the prior written consent of the
Company and a Requisite Majority, and any attempted assignment or delegation in
violation of the foregoing shall be null and void. No provision in this
Agreement will give, or be construed to give, any legal or equitable rights
hereunder to any Person other than the parties hereto and their respective
heirs, representatives, successors and permitted assigns.

12.5 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one instrument.

12.6 Severability. In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, such provision shall
be construed by modifying or limiting it so as to be valid and enforceable to
the maximum extent compatible with, and possible under, applicable law. The
provisions hereof are severable, and in the event any provision hereof should be
held invalid or unenforceable in any respect, it shall not invalidate, render
unenforceable or otherwise affect any other provision hereof.

12.7 No Recourse. Notwithstanding anything that may be expressed or implied in
this Agreement, the Company and each Investor covenant, agree and acknowledge
that no recourse under this Agreement or any documents or instruments delivered
in connection with this Agreement shall be had against any current or future
director, officer, employee, general or limited partner, manager or member of
any Investor or of any Affiliate or assignee thereof, as such, whether by the
enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any statute, regulation or other applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any current or future officer, agent
or employee of any Investor or any current or future member of any Investor or
any current or future director, officer, employee, partner, manager or member of
any Investor or of any Affiliate or assignee thereof, as such, for any
obligation of any Investor under this Agreement or any documents or instruments
delivered in connection with this Agreement for any claim based on, in respect
of or by reason of such obligations or their creation.

12.8 Reimbursement of Expenses. The Company agrees to pay or reimburse each
Significant Investor (i) for all reasonable costs and expenses (including
reasonable attorneys fees, charges, disbursement and expenses) incurred in
connection with any amendment, supplement, modification or waiver of or to any
of the terms or provisions of this Agreement, provided the Company is provided
with estimates of such costs and expenses in advance and given the opportunity
to review and approve (such approval not to be unreasonably withheld) such costs
and expenses prior to receiving a final bill and

 

- 48 -



--------------------------------------------------------------------------------

(ii) for all reasonable costs and expenses of such Significant Investor
(including reasonable attorneys fees, charges, disbursement and expenses),
provided that the Company is provided with estimates of such costs and expenses
in advance and given the opportunity to review and approve (such approval not to
be unreasonably withheld) such costs and expenses prior to receiving a final
bill, incurred in connection with (a) the consent to any departure by the
Company or any of its Subsidiaries from the terms of any provision of this
Agreement and (b) the enforcement by such Significant Investor of any right
granted to it or provided for hereunder.

13. GOVERNING LAW.

13.1 Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the laws of the State of Delaware without giving
effect to any choice or conflict of laws provision or rule that would cause the
application of the laws of any other jurisdiction.

13.2 Consent to Jurisdiction. Each party to this Agreement, by its execution
hereof, (a) hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the State of Delaware for the purpose of any
action, claim, cause of action or suit (in contract, tort or otherwise),
inquiry, proceeding or investigation arising out of or based upon this Agreement
or relating to the subject matter hereof, (b) hereby waives to the extent not
prohibited by applicable law, and agrees not to assert, and agrees not to allow
any of its Subsidiaries to assert, by way of motion, as a defense or otherwise,
in any such action, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that any such proceeding brought in one of the
above-named courts is improper, or that this Agreement or the subject matter
hereof or thereof may not be enforced in or by such court and (c) hereby agrees
not to commence or maintain any action, claim, cause of action or suit (in
contract, tort or otherwise), inquiry, proceeding or investigation arising out
of or based upon this Agreement or relating to the subject matter hereof or
thereof other than before one of the above-named courts nor to make any motion
or take any other action seeking or intending to cause the transfer or removal
of any such action, claim, cause of action or suit (in contract, tort or
otherwise), inquiry, proceeding or investigation to any court other than one of
the above-named courts whether on the grounds of inconvenient forum or
otherwise. Notwithstanding the foregoing, any party to this Agreement may
commence and maintain an action to enforce a judgment of any of the above-named
courts in any court of competent jurisdiction. Each party hereto hereby consents
to service of process in any such proceeding in any manner permitted by Delaware
law, and agrees that service of process by registered or certified mail, return
receipt requested, at its address specified pursuant to Section 12.3 is
reasonably calculated to give actual notice.

13.3 WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT
ASSERT (WHETHER

 

- 49 -



--------------------------------------------------------------------------------

AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN
RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT (IN CONTRACT,
TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING OUT OF OR BASED
UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH PARTY HERETO ACKNOWLEDGES THAT
IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THIS SECTION 13.3
CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING AND WILL RELY IN
ENTERING INTO THIS AGREEMENT. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART
OR A COPY OF THIS SECTION 13.3 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

13.4 Exercise of Rights and Remedies. No delay of or omission in the exercise of
any right, power or remedy accruing to any party as a result of any breach or
default by any other party under this Agreement shall impair any such right,
power or remedy, nor shall it be construed as a waiver of or acquiescence in any
such breach or default, or of any similar breach or default occurring later; nor
shall any such delay, omission nor waiver of any single breach or default be
deemed a waiver of any other breach or default occurring before or after that
waiver.

[Signature pages follow]

 

- 50 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by a duly authorized officer
or representative) as of the date first above written.

 

COMPANY   STREAM GLOBAL SERVICES, INC.   By:  

/s/ R. Scott Murray

  Name:   R. Scott Murray   Title:   Chairman and Chief Executive Officer
INVESTORS   ARES CORPORATE OPPORTUNITIES FUND II, L.P.   By:  

/s/ Jeffrey B. Schwartz

  Name:   Jeffrey B. Schwartz   Title:   Vice President   EGS DUTCHCO, B.V.  
By:  

/s/ R. Davis Noell

  Name:   R. Davis Noell   Title:   Vice President   NEWBRIDGE INTERNATIONAL
INVESTMENT LTD.   By:  

/s/ Alfredo I. Ayala

  Name:   Alfredo I. Ayala   Title:     TRILLIUM CAPITAL LLC   By:  

/s/ R. Scott Murray

  Name:   R. Scott Murray   Title:   President  

/s/ R. Scott Murray

  Mr. R. Scott Murray (personally)

 

- 51 -



--------------------------------------------------------------------------------

EXHIBIT A

ADOPTION AGREEMENT

This Adoption Agreement (“Adoption Agreement”) is executed on                  ,
20    , by the undersigned (“Holder”) pursuant to the terms of that certain
Stockholders Agreement dated as of October 1, 2009 (the “Agreement”), by and
among Stream Global Services, Inc. and certain of its stockholders, as such
Agreement may be amended or amended and restated. Capitalized terms used but not
defined in this Adoption Agreement shall have the respective meanings ascribed
to such terms in the Agreement. By the execution of this Adoption Agreement,
Holder agrees as follows.

1.1 Acknowledgement. Holder acknowledges that Holder is acquiring certain Shares
as a Permitted Transferee from a party in such party’s capacity as an “Investor”
[and “Significant Investor”] bound by the Agreement, and after such transfer,
Holder shall be considered an “Investor” [and “Significant Investor”] for all
purposes of the Agreement.

1.2 Agreement. Holder hereby (a) agrees that the Shares so acquired shall be
bound by and subject to the terms of the Agreement and (b) adopts the Agreement
with the same force and effect as if Holder were originally a party thereto.

1.3 Notice. Any notice required or permitted by the Agreement shall be given to
Holder at the address listed below Holder’s signature hereto.

 

HOLDER:  

 

    ACCEPTED AND AGREED: By:  

 

    STREAM GLOBAL SERVICES, INC. Name:  

 

      Title:  

 

      Address:        

 

    By:  

 

 

    Name:  

 

 

    Title:  

 

Telephone:  

 

      Facsimile  

 

      Attention:  

 

     